CM/ECF LIVE, Ver 6.3.3 - U.S. District Court, Northern Illinois                         Page 1 of 3
          Case MDL No. 2942 Document 567-4 Filed 06/29/20 Page 1 of 84


                                                                                         HARJANI

                               United States District Court
            Northern District of Illinois - CM/ECF LIVE, Ver 6.3.3 (Chicago)
                    CIVIL DOCKET FOR CASE #: 1:20-cv-03249


Jerry's Sandwiches AV, LLC et al v. Erie Insurance         Date Filed: 06/02/2020
Company                                                    Jury Demand: Plaintiff
Assigned to: Honorable John J. Tharp, Jr                   Nature of Suit: 110 Contract: Insurance
Demand: $75,000                                            Jurisdiction: Diversity
Cause: 12:635 Breach of Insurance Contract
Plaintiff
Jerry's Sandwiches AV, LLC                   represented by Michael S. Agruss
a citizen of Illinois                                       Agruss Law Firm LLC
                                                            4809 N. Ravenswood Ave, Suite 419
                                                            Chicago, IL 60640
                                                            312 224 4695
                                                            Email: michael@agrusslawfirm.com
                                                            ATTORNEY TO BE NOTICED

                                                           Taylor Leigh Kosla
                                                           Agruss Law Firm, Llc
                                                           4809 N. Ravenswood Ave.
                                                           Suite 419
                                                           Chicago, IL 60640
                                                           (312) 224-4695
                                                           Email: taylor@agrusslawfirm.com
                                                           ATTORNEY TO BE NOTICED
Plaintiff
Jerry's Sandwiches LS, LLC                   represented by Michael S. Agruss
a citizen of Illinois                                       (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                           Taylor Leigh Kosla
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED


V.
Defendant
Erie Insurance Company                       represented by Bruce Michael Lichtcsien
a citizen of the Commonwealth of                            Hinkhouse Williams Walsh
Pennsylvania                                                180 N. Stetson Avenue
                                                            Suite 3400
                                                            Chicago, IL 60601
                                                            (312) 784-5431




https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?770843895801966-L_1_0-1                   6/29/2020
CM/ECF LIVE, Ver 6.3.3 - U.S. District Court, Northern Illinois                             Page 2 of 3
          Case MDL No. 2942 Document 567-4 Filed 06/29/20 Page 2 of 84


                                                              Email: blichtcsien@hww-law.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                              Jonathan Robert Puskar
                                                              Hinkhouse Williams Walsh LLP
                                                              180 North Stetson
                                                              Suite 3400
                                                              Chicago, IL 60601
                                                              (312) 784-5400
                                                              Email: jpuskar@hww-law.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED


 Date Filed      #   Docket Text
 05/26/2020       4 ORDER: Fourth Amended General Order 20-0012 IN RE: CORONAVIRUS
                    COVID-19 PUBLIC EMERGENCY Signed by the Chief Judge Rebecca R.
                    Pallmeyer on May 26, 2020. This Order does not extend or modify any
                    deadlines set in civil cases. For non-emergency motions, no motion may be
                    noticed for presentment on a date earlier than July 15, 2020. See attached
                    Order. Signed by the Honorable Rebecca R. Pallmeyer on 5/26/2020: Mailed
                    notice. (rc, ) (Entered: 06/02/2020)
 06/02/2020       1 COMPLAINT filed by Jerry's Sandwiches AV, LLC, Jerry's Sandwiches LS,
                    LLC; Jury Demand. Filing fee $ 400, receipt number 0752-17072419.
                    (Attachments: # 1 Civil Cover Sheet)(Kosla, Taylor) (Entered: 06/02/2020)
 06/02/2020       2 ATTORNEY Appearance for Plaintiffs Jerry's Sandwiches AV, LLC, Jerry's
                    Sandwiches LS, LLC by Taylor Leigh Kosla (Kosla, Taylor) (Entered:
                    06/02/2020)
 06/02/2020          CASE ASSIGNED to the Honorable John J. Tharp, Jr. Designated as
                     Magistrate Judge the Honorable Sunil R. Harjani. Case assignment: Random
                     assignment. (txl, ) (Entered: 06/02/2020)
 06/02/2020       3 ATTORNEY Appearance for Plaintiffs Jerry's Sandwiches AV, LLC, Jerry's
                    Sandwiches LS, LLC by Michael S. Agruss (Agruss, Michael) (Entered:
                    06/02/2020)
 06/02/2020          SUMMONS Issued as to Defendant Erie Insurance Company. (ng, ) (Entered:
                     06/02/2020)
 06/03/2020       5 NOTICE TO THE PARTIES - The Court is participating in the Mandatory
                    Initial Discovery Pilot (MIDP). The key features and deadlines are set forth in
                    this Notice which includes a link to the (MIDP) Standing Order and a Checklist
                    for use by the parties. In cases subject to the pilot, all parties must respond to
                    the mandatory initial discovery requests set forth in the Standing Order before
                    initiating any further discovery in this case. Please note: The discovery
                    obligations in the Standing Order supersede the disclosures required by Rule 26
                    (a)(1). Any party seeking affirmative relief must serve a copy of the following




https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?770843895801966-L_1_0-1                      6/29/2020
CM/ECF LIVE, Ver 6.3.3 - U.S. District Court, Northern Illinois                            Page 3 of 3
          Case MDL No. 2942 Document 567-4 Filed 06/29/20 Page 3 of 84


                     documents (Notice of Mandatory Initial Discovery and the Standing Order) on
                     each new party when the Complaint, Counterclaim, Crossclaim, or Third-Party
                     Complaint is served. (mc, ) (Entered: 06/03/2020)
 06/03/2020       6 NOTICE of Correction 5 (mc, ) (Entered: 06/03/2020)
 06/11/2020       7 SUMMONS Returned Executed by Jerry's Sandwiches AV, LLC, Jerry's
                    Sandwiches LS, LLC as to Erie Insurance Company on 6/3/2020, answer due
                    6/24/2020. (Kosla, Taylor) (Entered: 06/11/2020)
 06/12/2020       8 MINUTE entry before the Honorable John J. Tharp, Jr: The parties are directed
                    to review the procedures for initial status conferences, located at
                    [https://www.ilnd.uscourts.gov/judge-info.aspx?79eF+7uiX7ewBj/ITKrjoA==],
                    and to submit the required initial status report no later than 7/1/20. The report
                    should include a proposed case management schedule reflecting any disputes
                    between the parties as to the proposed schedule.Mailed notice (air, ) (Entered:
                    06/12/2020)
 06/24/2020       9 ATTORNEY Appearance for Defendant Erie Insurance Company by Bruce
                    Michael Lichtcsien (Lichtcsien, Bruce) (Entered: 06/24/2020)
 06/24/2020      10 ANSWER to Complaint by Erie Insurance Company(Lichtcsien, Bruce)
                    (Entered: 06/24/2020)
 06/24/2020      11 ATTORNEY Appearance for Defendant Erie Insurance Company by Jonathan
                    Robert Puskar (Puskar, Jonathan) (Entered: 06/24/2020)



                                       PACER Service Center
                                         Transaction Receipt
                                            06/29/2020 09:12:23
                    PACER
                                   jp7331:4273107:4267881 Client Code:
                    Login:
                                                           Search        1:20-cv-
                    Description:   Docket Report
                                                           Criteria:     03249
                    Billable
                                   2                       Cost:         0.20
                    Pages:
                                                           Exempt
                    Exempt flag:   Exempt                                Always
                                                           reason:


PACER fee: Exempt




https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?770843895801966-L_1_0-1                     6/29/2020
      Case: 1:20-cv-03249
         Case             Document
               MDL No. 2942        #: 1 Filed:
                             Document   567-4 06/02/20 Page 1 of
                                               Filed 06/29/20    81 PageID
                                                              Page   4 of 84 #:1



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JERRY’S SANDWICHES AV, LLC, a        )
citizen of Illinois, and JERRY’S     )
SANDWICHES LS, LLC, a citizen of     )
Illinois,                            )
                                     )
            Plaintiffs,              )
                                     )
        v.                           )                     Case No.: DW
                                     )
ERIE INSURANCE COMPANY, a citizen )
of the Commonwealth of Pennsylvania, )
                                     )                     JURY TRIAL DEMANDED
                                     )
            Defendant.               )


                                    COMPLAINT AT LAW

       NOW COME Plaintiffs, JERRY’S SANDWICHES AV, LLC and JERRY’S

SANDWICHES LV, LLC (hereinafter “Plaintiffs”), by and through their attorneys, Agruss Law

Firm, LLC, and complaining of Defendant, ERIE INSURANCE COMPANY (“Defendant”),

respectfully state unto this Honorable Court as follows:

                                           PARTIES

   1. Plaintiff JERRY’S SANDWICHES AV, LLC is an Illinois Limited Liability Company

       with its principal place of business at 5419 N. Clark Street, City of Chicago, Cook

       County, State of Illinois.

   2. Plaintiff JERRY’S SANDWICHES AV, LLC’s members are Mark Bires and Mindy

       Friedler – both of whom are Illinois citizens.




                                                1
  Case: 1:20-cv-03249
     Case             Document
           MDL No. 2942        #: 1 Filed:
                         Document   567-4 06/02/20 Page 2 of
                                           Filed 06/29/20    81 PageID
                                                          Page   5 of 84 #:2



3. Plaintiff JERRY’S SANDWICHES AV, LLC owns, operates, manages, and/or controls

   the business known as Jerry’s Sandwiches at the premises it owns, rents or occupies

   located at 5419 N. Clark Street, City of Chicago, Cook County, State of Illinois.

4. Plaintiff JERRY’S SANDWICHES LS, LLC is an Illinois Limited Liability Company

   with its principal place of business at 4739 N. Lincoln Avenue, City of Chicago, Cook

   County, State of Illinois.

5. Plaintiff JERRY’S SANDWICHES LS, LLC’s members are Mark Bires and Mindy

   Friedler – both of whom are Illinois citizens.

6. Plaintiff JERRY’S SANDWICHES LS, LLC owns, operates, manages, and/or controls

   the business known as Jerry’s Sandwiches at the premises it owns, rents or occupies

   located at 4739 N. Lincoln Avenue, City of Chicago, Cook County, State of Illinois.

7. Plaintiffs’ businesses located at 5419 N. Clark Street, Chicago, Illinois and 4739 N.

   Lincoln Avenue, Chicago, Illinois are insured properties (collectively “Insured

   Properties”).

8. Defendant is a citizen of the Commonwealth of Pennsylvania, as it is a reciprocal

   insurance exchange organized and existing in the Commonwealth of Pennsylvania and

   maintains its principal place of business in the Commonwealth of Pennsylvania.

9. At all times relevant Defendant was licensed to do business in the State of Illinois, selling

   property and casualty insurance policies to restaurants, restaurants, and other hospitality

   businesses.

10. Defendant is transacting the business of insurance in the State of Illinois and the basis of

   this suit arises out of such conduct.



                                             2
  Case: 1:20-cv-03249
     Case             Document
           MDL No. 2942        #: 1 Filed:
                         Document   567-4 06/02/20 Page 3 of
                                           Filed 06/29/20    81 PageID
                                                          Page   6 of 84 #:3



                             JURISDICTION AND VENUE

11. This court has diversity subject-matter jurisdiction over the instant case pursuant to 28

   U.S.C. § 1332 as the parties are completely diverse in citizenship and the amount in

   controversy exceeds the sum of $75,000, exclusive of interest and costs.

12. This court has personal jurisdiction over the Defendant pursuant to Federal Rule of Civil

   Procedure 4(k) as it is subject to the jurisdiction of a court of general jurisdiction in the

   state where the district court is located.

13. This court has personal jurisdiction over Defendant pursuant to Illinois’ long-arm statute,

   735 ILCS 5/2-209, because this matter concerns: (1) one or more contracts made to

   insure property and/or risk in Illinois, (2) business that Defendant transacted within

   Illinois, and (3) one or more contracts and/or promises Defendant made that are

   substantially connected with Illinois. 735 ILCS 5/2-209(a)(1), (4), (7). In addition,

   Defendant exercises systematic and continuous contacts with Illinois by doing business in

   Illinois, serving insureds in Illinois, and seeking additional business in Illinois.

14. Venue is proper in the Northern District of Illinois pursuant to 28 U.S.C. § 1391(b)(2) as

   it is the judicial district in which a substantial part of the events or omissions giving rise

   to the claim occurred.

                                 COVID-19 PANDEMIC

15. As the Court is undoubtedly aware, SARS-CoV-2, the novel coronavirus that causes the

   COVID-19 disease, has caused a global pandemic.

                                 EXECUTIVE ORDERS

16. On March 16, 2020, Illinois Governor J.B. Pritzker issued Executive Order No. 7. A copy

   of which is attached hereto as Exhibit A.

                                                3
  Case: 1:20-cv-03249
     Case             Document
           MDL No. 2942        #: 1 Filed:
                         Document   567-4 06/02/20 Page 4 of
                                           Filed 06/29/20    81 PageID
                                                          Page   7 of 84 #:4



17. Executive Order No. 7 specifically suspended service for and may not permit on-

   premises consumption for all business offering food or beverages (Ex. A).

18. Executive Order No. 7 went into effect on March 16, 2020 at 9:00 p.m. and was set to

   expire on March 30, 2020 (Ex. A).

19. On March 20, 2020, Illinois Governor J.B. Pritzker issued Executive Order No. 10 also

   known as the Stay at Home order. A copy of which is attached hereto as Exhibit B.

20. Executive Order No. 10 specifically ordered that all non-essential businesses and

   operations must cease all activities. Dine-in restaurants and bars were not defined as

   essential businesses (Ex. B).

21. On April 1, 2020, Illinois Governor J.B. Pritzker issued Executive Order No. 18. A copy

   of which is attached hereto as Exhibit C.

22. Executive Order No. 18 extended the March 20, 2020 Stay at Home order through April

   30, 2020 (Ex. C).

23. On April 30, 2020, Illinois Governor J.B. Pritzker issued Executive Order No. 33. A copy

   of which is attached hereto as Exhibit D.

24. Executive Order No. 33 extended most provisions of the Stay at Home order through

   May 29, 2020 (Ex. D).

25. Executive Order No. 33 extended the suspension of dine-in restaurants and bars through

   May 29, 2020 (Ex. D).

26. Plaintiffs are restaurant/bar businesses, and were ordered closed and out of business since

   March 16, 2020 at 9:00 p.m. by the Executive Orders.

27. Due to the existence of the Executive Orders issued by Illinois Governor J.B. Pritzker

   that ordered the closing of non-essential businesses, including restaurants, the Insured

                                               4
  Case: 1:20-cv-03249
     Case             Document
           MDL No. 2942        #: 1 Filed:
                         Document   567-4 06/02/20 Page 5 of
                                           Filed 06/29/20    81 PageID
                                                          Page   8 of 84 #:5



   Properties are not able to function as intended by Plaintiffs and Defendant. Plaintiffs lost

   the use of the Insured Properties for dine-in services and as a result, Plaintiffs are not able

   to provide dine-in services at the Insured Properties, and has necessarily had to suspend

   business activities occurring at the Insured Properties.

28. Plaintiff’s loss of use of the Insured Properties and Insured Properties’ inability to

   function as intended by Plaintiffs and Defendant is a direct physical loss. As a result of

   this direct physical loss, Plaintiffs suffered loss of business income, incurred extra

   expense to minimize the suspension of business and continue their operations, and

   suffered other losses and damages.

                                         POLICY

29. In or around June 2019, Defendant entered into a contract of insurance with Plaintiffs in

   the event of a covered loss or damage.

30. On or about July 1, 2019, Defendant issued Plaintiffs a Ultrapack Policy (“Policy”)

   bearing policy number Q97 1607426. The Policy has an effective date of July 1, 2019 to

   July 1, 2020. A copy of the Policy in Plaintiffs’ possession is attached hereto as Exhibit

   E. A certified copy of the Policy is in the exclusive control of Defendant, and Plaintiffs

   expect Defendant will produce the certified copy in discovery.

31. Under the Policy, Plaintiffs agreed to make payments to Defendant in exchange for the

   Defendant’s promise to indemnify Plaintiffs for losses including, but not limited to,

   business income losses at the Insured Properties.

32. At all times material the Policy was in full force and effect and provided coverage to

   Plaintiffs.



                                             5
  Case: 1:20-cv-03249
     Case             Document
           MDL No. 2942        #: 1 Filed:
                         Document   567-4 06/02/20 Page 6 of
                                           Filed 06/29/20    81 PageID
                                                          Page   9 of 84 #:6



33. Under the heading Insuring Agreement, the Policy provides that “[w]e will pay for direct

   physical ‘loss’ of or damage to Covered Property at the premises described in the

   ‘Declarations’ caused by or resulting from a peril insured against.” (Ex. E at 1).

34. The Policy contains an Income Protection Coverage Form. (Ex. E at 3).

35. The Income Protection Coverage Form of the Policy provides, in part, that:

           Income Protection means loss of “income” and/or “rental income” you
           sustain due to partial or total “interruption of business” resulting directly
           from “loss” or damage to property on the premises described in the
           “Declarations” from a peril insured against. “Loss” or damage also
           includes covered property in the open, or in a vehicle, on the premises
           described in the “Declarations” or within 1,500 feet thereof.

   (Ex. E at 3).

36. The Income Protection Coverage Form of the Policy also provides, in part, the following

   as to Extra Expense:

           We will pay for necessary actual and necessary “extra expenses” (other
           than the expense to repair or replace property) sustained by you to:

           1. Avoid or minimize the “interruption of business” and to continue your
           business operations:
                  a. At the premises described in the “Declarations”; or
                  b. At replacement premises or at temporary locations, including:
                          1) Relocation expenses; and
                          2) Costs to equip and operate the replacement or temporary
                          locations.

           2. Minimize the “interruption of business” if you cannot continue your
           business operations to the extent it re-duces the amount of loss that would
           have been payable under loss of “income” and/or “rental income”.

   (Ex. E at 3).

37. The Policy defines “Extra Expense” in part as:

           “Extra expense” means necessary expenses you incur due to partial or
           total “interruption of business” resulting directly from “loss” or damage to
           property on the premises described in the “Declarations” from a peril

                                             6
  Case:
    Case1:20-cv-03249
          MDL No. 2942Document #: 1567-4
                         Document  Filed: 06/02/20  Page 7 Page
                                           Filed 06/29/20  of 81 PageID
                                                                 10 of 84#:7



           insured against. “Loss” or damage also includes property in the open, or in
           a vehicle, on the premises described in the “Declarations” or within 1,500
           feet thereof.

   (Ex. E at 3).

38. The Policy applies to the actual loss of business income sustained and necessary extra

   expenses incurred when the operations of the business are suspended due to the physical

   loss or damage to the Insured Properties.

39. The Policy also provides additional coverage for Civil Authority and provides, in part,

   that:

           When a peril insured against causes damage to property other than
           property at the premises described in the “Declarations”, we will pay for
           the actual loss of “income” and/or “rental income” you sustain and
           necessary “extra expense” caused by action of civil authority that prohibits
           access to the premises described in the “Declarations” provided that both
           of the following apply:

                   a. Access to the area immediately surrounding the damaged
                   property is prohibited by civil authority as a result of the damage,
                   and the premises described in the “Declarations” are within that
                   area but are not more than one mile from the damaged property;
                   and

                   b. The action of civil authority is taken in response to dangerous
                   physical conditions resulting from the damage or continuation of
                   the peril insured against that caused the damage, or the action is
                   taken to enable a civil authority to have unimpeded access to the
                   damaged property.

   (Ex. E at 3).

40. Plaintiffs faithfully paid policy premiums to Defendant to specifically provide all risk

   coverage, including the actual loss of business income due to the necessary interruption

   of business operations due to direct physical loss of or direct physical damage to property

   as well as a civil authority prohibition.


                                               7
  Case:
    Case1:20-cv-03249
          MDL No. 2942Document #: 1567-4
                         Document  Filed: 06/02/20  Page 8 Page
                                           Filed 06/29/20  of 81 PageID
                                                                 11 of 84#:8



41. Pursuant to the terms of the Policy, Defendant agreed to pay for direct physical loss of or

   damage to the Insured Properties caused by or resulting from any covered cause of loss.

42. The actions and prohibitions by Illinois Governor J.B. Pritzker, and his Executive Orders,

   are actions and prohibitions by a civil authority.

43. The Executive Orders constitute a prohibition of access to the Insured Properties.

44. The Executive Orders trigger coverage under the terms of the Policy.

45. The Policy provides coverage to Plaintiffs for any current and future civil authority

   closure of its business due to physical loss or damage directly or indirectly from the

   COVID-19 pandemic under the civil authority coverage parameters.

46. The Policy provides business income coverage in the event that the COVID-19 pandemic

   directly or indirectly causes a loss or damage at the insured premises or immediate area

   of the Insured Properties.

47. Pursuant to the terms of the Policy, Defendant agreed to pay Plaintiff for Plaintiff’s losses

   detailed herein.

48. Plaintiffs duly submitted a claim, Number A00002506683, to Defendant.

49. May 11, 2020, Defendant denied Plaintiffs’ claim as not being covered by the Policy.

50. Although requested to do so, to date, Defendant has and continues to fail and refuse to

   pay Plaintiffs for the full amount due and owing under the Policy for all of their losses

   and damages.

                                   BREACH OF CONTRACT

51. During the Policy period of July 1, 2019 to July 1, 2020, Plaintiffs sustained direct

   physical loss to Insured Properties from a covered cause of loss. Plaintiffs also sustained

   a covered cause of loss resulting from an act or decision of a person or governmental

                                             8
  Case:
    Case1:20-cv-03249
          MDL No. 2942Document #: 1567-4
                         Document  Filed: 06/02/20  Page 9 Page
                                           Filed 06/29/20  of 81 PageID
                                                                 12 of 84#:9



   body, and Plaintiffs’ loss is therefore a covered ensuing loss. Plaintiffs also sustained a

   covered cause of loss resulting from an act or prohibition of a civil authority, and

   Plaintiffs’ loss is therefore a covered ensuing loss. Plaintiffs also suffered loss of business

   income and extra expense, in addition to other losses and damages.

52. Plaintiffs notified Defendant of their losses.

53. Plaintiffs complied with all conditions precedent to entitle Plaintiffs to recover under the

   Policy, or Defendant waived compliance with such conditions.

54. Defendant has failed to provide the coverages for Plaintiffs’ losses and has failed to pay

   for all of Plaintiffs’ losses. Defendant has denied all coverage for Plaintiffs’ claim. A

   copy of Defendant’s denial letter of May 11, 2020 is attached as Exhibit F.

55. Defendant’s failure to pay for Plaintiffs’ covered losses is a material breach of contract.

56. Defendant further breached its contract with Plaintiffs by:

       a. Failing to fully investigate the loss;

       b. Conducting a biased and outcome-oriented investigation of the loss;

       c. Not promptly paying Plaintiffs all benefits owed as a result of the covered loss;

       d. Failing to pay for all consequential damage; and

       e. Not putting Plaintiffs in the position they would have been in had Defendant

           timely performed all of its contractual duties.

57. As a direct and proximate result of Defendant’s breach of contract, Plaintiffs:

       a. Suffered and will continue to suffer loss of business income and extra expenses;

       b. Incurred and will incur in the future loss of business income and extra expenses;

       c. Suffered and will continue to suffer consequential damages;



                                              9
   Case: 1:20-cv-03249
      Case             Document
            MDL No. 2942        #: 1 Filed:
                           Document  567-406/02/20 Page 10 Page
                                            Filed 06/29/20 of 81 PageID
                                                                 13 of 84#:10



        d. Are entitled to an award of prejudgment interest, taxable costs, and investigatory

           fees; and

        e. Incurred other expenses as a result of Defendant’s breach of contract.

     WHEREFORE, Plaintiffs, JERRY’S SANDWICHES AV, LLC and JERRY’S

SANDWICHES LV, LLC, pray for judgment against Defendant, ERIE INSURANCE

COMPANY, for:

        a. Actual damages;

        b. Attorney’s fees and costs;

        c. Prejudgment and postjudgment interest; and

        d. Any further and additional relief as the Court may deem to be appropriate.

                                        Respectfully submitted,
                                        AGRUSS LAW FIRM, LLC

                             By: /s/ Taylor L. Kosla
                                     Taylor L. Kosla
                                     ARDC No. 6327180
                                     AGRUSS LAW FIRM, LLC
                                     4809 N. Ravenswood Avenue, Suite 419
                                     Chicago, IL 60640
                                     312-224-4695 – office
                                     312-253-4451 – facsimile
                                     taylor@agrusslawfirm.com
                                     Attorneys for Plaintiff




                                             10
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 11 Page
                                         Filed 06/29/20 of 81 PageID
                                                              14 of 84#:11




                        EXHIBIT A




                                   11
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 12 Page
                                         Filed 06/29/20 of 81 PageID
                                                              15 of 84#:12
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 13 Page
                                         Filed 06/29/20 of 81 PageID
                                                              16 of 84#:13
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 14 Page
                                         Filed 06/29/20 of 81 PageID
                                                              17 of 84#:14
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 15 Page
                                         Filed 06/29/20 of 81 PageID
                                                              18 of 84#:15




                        EXHIBIT B




                                   12
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 16 Page
                                         Filed 06/29/20 of 81 PageID
                                                              19 of 84#:16
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 17 Page
                                         Filed 06/29/20 of 81 PageID
                                                              20 of 84#:17
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 18 Page
                                         Filed 06/29/20 of 81 PageID
                                                              21 of 84#:18
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 19 Page
                                         Filed 06/29/20 of 81 PageID
                                                              22 of 84#:19
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 20 Page
                                         Filed 06/29/20 of 81 PageID
                                                              23 of 84#:20
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 21 Page
                                         Filed 06/29/20 of 81 PageID
                                                              24 of 84#:21
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 22 Page
                                         Filed 06/29/20 of 81 PageID
                                                              25 of 84#:22
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 23 Page
                                         Filed 06/29/20 of 81 PageID
                                                              26 of 84#:23
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 24 Page
                                         Filed 06/29/20 of 81 PageID
                                                              27 of 84#:24
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 25 Page
                                         Filed 06/29/20 of 81 PageID
                                                              28 of 84#:25




                        EXHIBIT C




                                   13
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 26 Page
                                         Filed 06/29/20 of 81 PageID
                                                              29 of 84#:26
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 27 Page
                                         Filed 06/29/20 of 81 PageID
                                                              30 of 84#:27
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 28 Page
                                         Filed 06/29/20 of 81 PageID
                                                              31 of 84#:28
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 29 Page
                                         Filed 06/29/20 of 81 PageID
                                                              32 of 84#:29
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 30 Page
                                         Filed 06/29/20 of 81 PageID
                                                              33 of 84#:30
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 31 Page
                                         Filed 06/29/20 of 81 PageID
                                                              34 of 84#:31




                        EXHIBIT D




                                   14
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 32 Page
                                         Filed 06/29/20 of 81 PageID
                                                              35 of 84#:32
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 33 Page
                                         Filed 06/29/20 of 81 PageID
                                                              36 of 84#:33
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 34 Page
                                         Filed 06/29/20 of 81 PageID
                                                              37 of 84#:34
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 35 Page
                                         Filed 06/29/20 of 81 PageID
                                                              38 of 84#:35
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 36 Page
                                         Filed 06/29/20 of 81 PageID
                                                              39 of 84#:36
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 37 Page
                                         Filed 06/29/20 of 81 PageID
                                                              40 of 84#:37
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 38 Page
                                         Filed 06/29/20 of 81 PageID
                                                              41 of 84#:38




                        EXHIBIT E




                                   15
            Case: 1:20-cv-03249
               Case             Document
                     MDL No. 2942        #: 1 Filed:
                                    Document  567-406/02/20 Page 39 Page
                                                     Filed 06/29/20 of 81 PageID
                                                                          42 of 84#:39

                                                                                                          ERIE INSURANCE
                                                                                                         ULTRAPACK PLUS
                                                                                                  PK-00-01 (Ed. 2/17) CL-0001


   ULTRAPACK PLUS COMMERCIAL PROPERTY COVERAGE PART
Various provisions in this policy restrict coverage. Read the              attached to buildings on the premises described in the
entire policy carefully to determine rights, duties, and what is           "Declarations" or if unattached to the building, must
and is not covered.                                                        be permanently mounted on the premises described in
Throughout this policy the words "you" and "your" refer to the             the "Declarations".
Named Insured shown in the "Declarations". The words "we",         B. Property Not Covered
"us", and "our" refer to the company providing this insurance.        Building(s) does not apply to:
Other words and phrases that appear in quotation marks have           1. Fences, walks, and unattached outbuildings not de-
special meaning. Refer to Section XI – Definitions and Sec-                scribed in the "Declarations", except as provided in
tion VIII – Extensions of Coverage.                                        Extensions of Coverage - A.2.;
SECTION I - COVERAGES                                                 2. Outdoor swimming pools and equipment pertaining
                                                                           thereto not described in the "Declarations", except as
INSURING AGREEMENT
                                                                           provided in Extensions of Coverage - A.2.;
We will pay for direct physical "loss" of or damage to Cov-           3. Bulkheads, pilings, piers, wharves, or docks not de-
ered Property at the premises described in the "Declarations"              scribed in the "Declarations";
caused by or resulting from a peril insured against.
                                                                      4. Bridges, roadways, patios, or other paved surfaces;
BUILDING(S) - COVERAGE 1                                              5. Retaining walls that are not part of a building, or not
A. Covered Property                                                        described in the "Declarations";
   Building(s) means buildings described in the "Declara-             6. The cost of excavations, grading, backfilling, or fill-
   tions" and anything permanently attached. It also in-                   ing;
   cludes:                                                            7. Trees, shrubs, lawns, and plants (other than trees,
   1. Building equipment and fixtures servicing the prem-                  shrubs, lawns, and plants which are part of a vegetat-
        ises;                                                              ed roof), except as provided in Extensions of Cover-
                                                                           age - A.7.;
   2. Personal property you have for the service and
        maintenance of the buildings and premises including,          8. Underground pipes, flues, or drains;
        but not limited to the following:                             9. Land (including land on which covered property is
        a. Fire extinguishing equipment;                                   located) or water; and
        b. Outdoor furniture;                                         10. Property specifically insured in whole or in part by
                                                                           this or any other insurance.
        c. Floor coverings;
                                                                   C. Amount of Insurance
        d. Appliances used for refrigerating, ventilating,
              cooking, dishwashing, or laundering; and                The most we will pay for "loss" or damage to any build-
                                                                      ing described in the "Declarations" in any one occurrence
        e. Flag poles and outdoor lights;
                                                                      is the applicable amount of insurance shown in the "Dec-
   3. Vegetated roofs, including lawns, trees, shrubs, and            larations" for that building subject to the applicable Au-
        plants which are part of a vegetated roof;                    tomatic Adjustment of Coverage Amounts.
   4. Glass which you own. The glass must be part of the           D. Automatic Adjustment of Coverage Amounts
        building or in the building described in the "Declara-
                                                                      This policy provides you with a guard against the effect of
        tions", including glass in wall cases.
                                                                      inflation on construction costs for Building(s) - Coverage
        Our payment for "loss" to glass will also include:            1.
              a. Replacement of building glass with safety            We will keep track of costs and at the next policy period
                  glazing materials when made necessary by            we will adjust the amount of your building coverage, if
                  an ordinance or building code;                      necessary. Your premium will be adjusted at each policy
              b. Replacement of lettering, ornamentation, or          period to reflect any change in the amount of insurance.
                  burglar alarm foil;                                 During the policy period, if there is an increase in con-
              c. Repair or replacement of frames;                     struction costs and a "loss" occurs, we will reflect the in-
              d. Installation of temporary coverings; and             crease in the amount of insurance for Building(s) - Cover-
                                                                      age 1 before making payment. The amount of increase in
              e. Removal of obstructions;                             the amount of insurance will be:
   5. Exterior signs, lights, and clocks which you own. Ex-
        terior signs, lights, and clocks must be permanently
                                                                   1
            Case: 1:20-cv-03249
               Case             Document
                     MDL No. 2942        #: 1 Filed:
                                    Document  567-406/02/20 Page 40 Page
                                                     Filed 06/29/20 of 81 PageID
                                                                          43 of 84#:40




    1.   The amount of insurance that applied to your covered               b.   Replacement of lettering, ornamentation, or bur-
         building(s) on the most recent of: the policy inception                 glar alarm foil;
         date, the policy anniversary date, or any other policy             c. Repair or replacement of frames;
         change amending the amount of insurance, times;
                                                                            d. Installation of temporary coverings; and
    2. The percentage of annual increase shown in the
                                                                            e. Removal of obstructions;
         "Declarations", expressed as a decimal (example: 8%
         is .08), times;                                               while in or on the described buildings, or in the open, or
                                                                       in a vehicle on the premises described in the "Declara-
    3. The number of days since the beginning of the cur-
                                                                       tions" or within 1,500 feet thereof.
         rent policy period or the effective date of the most re-
         cent policy change amending the amount of insurance           Our payment for "loss" of or damage to personal property
         to your covered building(s), divided by 365.                  of others will only be made to the owner of the property.
    There will be no charge for this additional coverage.           B. Property Not Covered
    If the amount of insurance shown in the "Declarations"             Business Personal Property and Personal Property of Oth-
    for Building(s) - Coverage 1 is inadequate, these adjust-          ers does not apply to:
    ments may not be sufficient to provide full recovery               1. "Automobiles" held for sale;
    should a "loss" occur.                                             2. Vehicles or self-propelled machines (including "air-
BUSINESS PERSONAL PROPERTY AND PERSONAL                                     craft" or watercraft) that:
PROPERTY OF OTHERS - COVERAGE 2                                             a. Can be licensed for use on public roads, except
                                                                                 vehicles that are solely used to service the prem-
A. Covered Property
                                                                                 ises described in the "Declarations"; or
   Business Personal Property and Personal Property of Oth-
                                                                            b. Are operated principally away from the premises
   ers means:
                                                                                 described in the "Declarations".
   1. Personal property pertaining to your business, profes-
                                                                            This paragraph does not apply to:
       sional or institutional activities, including leased-
       property for which you are contractually responsible;                a. Vehicles or self-propelled machines or "automo-
                                                                                 biles" you manufacture, process, or warehouse;
   2. Personal property of others that is in your care, cus-
       tody, or control;                                                    b. Vehicles or self-propelled machines, other than
                                                                                 "automobiles", you hold for sale;
   3. Labor, materials, or services furnished or arranged by
       you on personal property of others;                                  c. Rowboats or canoes out of water at the premises
                                                                                 described in the "Declarations"; or
   4. Your use interest as a tenant in improvements and
       betterments. Improvements and betterments are fix-                   d. Trailers, but only to the extent provided for in
       tures, alterations, installations, or additions:                          the Extensions of Coverage - B.21.;
       a. Made a part of the building or structure you oc-             3. "Money" and "securities", except as provided in Ex-
            cupy but do not own; and                                        tensions of Coverage - B.4., B.6., B.9., and B.19.;
       b. You acquired or made at your expense but can-                4. Your property sold on installment or deferred pay-
            not legally remove;                                             ment plans after delivery to customers;
   5. Exterior signs, lights, and clocks which you own or              5. Household and personal articles of the insured, the
       which are in your care, custody, or control and for                  insured's partners, members or managers of a limited
       which you are contractually responsible. Exterior                    liability company, the insured's officers, or the in-
       signs, lights, and clocks must be permanently at-                    sured's employees, except as provided in Extensions
       tached to the building on the premises described in                  of Coverage - B.23.;
       the "Declarations" or if unattached to the building,            6. Trees, shrubs, lawns, and plants, except as provided
       must be permanently mounted on the premises de-                      in Extensions of Coverage - A.7.;
       scribed in the "Declarations";                                  7. Crops and growing crops while outside of buildings;
   6. Glass which is in your care, custody, or control and             8. Contraband or property in the course of illegal trans-
       for which you are contractually responsible. The                     portation or trade;
       glass must be part of the building described in the
                                                                       9. "Electronic data" including the cost to research, re-
       "Declarations", including glass in wall cases.
                                                                            place, or restore the information on "electronic data"
       Our payment for "loss" to glass will also include:                   or magnetic media, except as provided in Section IV
       a. Replacement of building glass with safety glaz-                   - Additional Coverages - C.2.;
            ing materials when made necessary by an ordi-
            nance or building code;


                                                                    2
            Case: 1:20-cv-03249
               Case             Document
                     MDL No. 2942        #: 1 Filed:
                                    Document  567-406/02/20 Page 41 Page
                                                     Filed 06/29/20 of 81 PageID
                                                                          44 of 84#:41




         We will cover "electronic data" which is integrated in     INCOME PROTECTION - COVERAGE 3
         and operates or controls the building's elevator, light-
         ing, heating, ventilation, air conditioning, or security   A. Income Protection Coverage
         systems.                                                      Income Protection means loss of "income" and/or "rental
                                                                       income" you sustain due to partial or total "interruption of
   10. The cost to research, replace, or restore the infor-
                                                                       business" resulting directly from "loss" or damage to
        mation on valuable papers and records, except as
                                                                       property on the premises described in the "Declarations"
        provided in Extensions of Coverage - B.29. Valuable
                                                                       from a peril insured against. "Loss" or damage also in-
        papers and records include proprietary information;
                                                                       cludes covered property in the open, or in a vehicle, on
        written, printed, or inscribed documents and records;
                                                                       the premises described in the "Declarations" or within
        including books, maps, films, abstracts, drawings,
                                                                       1,500 feet thereof.
        deeds, mortgages, card index systems, and manu-
        scripts;                                                       If you are a tenant, your premises are the portion of the
                                                                       building described in the "Declarations" which:
   11. Fine arts, except as provided in Extensions of Cover-
        age - B.13. Fine arts include paintings; etchings; pic-        1. You rent, lease, or occupy;
        tures; tapestries; rare or art glass; art glass windows;       2. All routes within the building that service or are used
        valuable rugs; statuary; sculptures; antique furniture;             to gain access to the described premises; and
        antique jewelry; porcelains; and similar property of           3. The area within 1,500 feet of the premises described
        rarity, historic value, or artistic merit;                          in the "Declarations" (with respect to "loss" or dam-
   12. Animals, unless owned by others and boarded by you                   age to covered property in the open or in a vehicle).
        or if owned by you as stock while inside the building          You are required to resume normal business operations as
        described in the "Declarations";                               promptly as possible and shall use all available means to
   13. "Mobile equipment":                                             eliminate any unnecessary delay.
        a. While being used or stored away from the prem-           B. Extra Expense Coverage
             ises described in the "Declarations"; or                  "Extra expense" coverage is provided at the premises de-
        b. While at or being transported to or from job sites          scribed in the "Declarations".
             away from the premises described in the "Decla-           "Extra expense" means necessary expenses you incur due
             rations"; and                                             to partial or total "interruption of business" resulting di-
   14. Property specifically insured in whole or in part by            rectly from "loss" or damage to property on the premises
        this or any other insurance.                                   described in the "Declarations" from a peril insured
C. Amount of Insurance                                                 against. "Loss" or damage also includes property in the
                                                                       open, or in a vehicle, on the premises described in the
   The most we will pay for "loss" or damage to business
                                                                       "Declarations" or within 1,500 feet thereof.
   personal property and personal property of others on the
   premises described in the "Declarations" in any one oc-             We will pay necessary actual and necessary "extra ex-
   currence is the applicable amount of insurance shown in             penses" (other than the expense to repair or replace prop-
   the "Declarations" for Business Personal Property and               erty) sustained by you to:
   Personal Property of Others on that premises.                       1. Avoid or minimize the "interruption of business" and
D. Automatic Adjustment of Coverage Amounts                                 to continue your business operations:
   This policy provides you with a guard against the effect of              a. At the premises described in the "Declarations";
   inflation on costs for Business Personal Property and Per-                    or
   sonal Property of Others - Coverage 2.                                   b. At replacement premises or at temporary loca-
   We will keep track of costs and at the next policy period                     tions, including:
   we will adjust the amount of your business personal prop-                     1) Relocation expenses; and
   erty and personal property of others coverage, if neces-                      2) Costs to equip and operate the replacement
   sary. Your premium will be adjusted at each policy period                          or temporary locations.
   to reflect any change in the amount of insurance.
                                                                       2. Minimize the "interruption of business" if you cannot
   There will be no charge for this additional coverage.                    continue your business operations to the extent it re-
   If the amount of insurance shown in the "Declarations"                   duces the amount of loss that would have been paya-
   for Business Personal Property and Personal Property of                  ble under loss of "income" and/or "rental income".
   Others - Coverage 2 is inadequate, these adjustments may            We will not pay any "loss" or damage to your Building(s)
   not be sufficient to provide full recovery should a "loss"          or Business Personal Property and Personal Property of
   occur.                                                              Others. We also will not pay the cost of research or any
                                                                       other expense to replace or restore your valuable papers
                                                                       and records or "electronic data". We will pay the cost to
                                                                    3
            Case: 1:20-cv-03249
               Case             Document
                     MDL No. 2942        #: 1 Filed:
                                    Document  567-406/02/20 Page 42 Page
                                                     Filed 06/29/20 of 81 PageID
                                                                          45 of 84#:42




   repair or replace your covered property and the amount to               b.    The date on which repair, replacement, or re-
   research, replace, or restore the lost information on dam-                    building of such part of the damaged or de-
   aged valuable papers and records or "electronic data" to                      stroyed property described in the "Declarations"
   the extent it reduces the amount of loss that would have                      is actually completed.
   been payable under loss of "income" and/or "rental in-          D. Amount of Insurance
   come".
                                                                      We will pay the actual loss of "income" and/or "rental in-
C. Additional Coverages                                               come" sustained by you.
   1. Civil Authority                                                 The "income" and/or "rental income" loss sustained by
        When a peril insured against causes damage to prop-           you shall not exceed:
        erty other than property at the premises described in         1. The actual reduction of "income" and/or "rental in-
        the "Declarations", we will pay for the actual loss of             come" during the "interruption of business"; and
        "income" and/or "rental income" you sustain and
                                                                      2. The reduction in rents received less charges and ex-
        necessary "extra expense" caused by action of civil
                                                                           penses which do not necessarily continue during the
        authority that prohibits access to the premises de-
                                                                           "interruption of business" or during the period when
        scribed in the "Declarations" provided that both of
                                                                           the tenant cannot inhabit the premises.
        the following apply:
                                                                      We will pay up to $100 a day, for seven days, after your
        a. Access to the area immediately surrounding the
                                                                      business is suspended to cover loss of "income" and/or
             damaged property is prohibited by civil authority
                                                                      "rental income" sustained by you while you are determin-
             as a result of the damage, and the premises de-
                                                                      ing your actual income protection loss. The amount paid
             scribed in the "Declarations" are within that area
                                                                      will be subtracted from your actual loss of "income"
             but are not more than one mile from the damaged
                                                                      and/or "rental income".
             property; and
        b. The action of civil authority is taken in response         We will pay the actual income protection loss for only
             to dangerous physical conditions resulting from          such length of time as would be required to resume nor-
             the damage or continuation of the peril insured          mal business operations. We will limit the time period to
             against that caused the damage, or the action is         the shorter of the following periods:
             taken to enable a civil authority to have unim-          1. The time period required to rebuild, repair, or replace
             peded access to the damaged property.                         such part of the Building or Business Personal Prop-
                                                                           erty that has been damaged or destroyed as a direct
         Civil Authority coverage for "income" and/or "rental
                                                                           result of an insured peril; or
         income" will begin 72 hours after the time of the first
         action of civil authority that prohibits access to the       2. Twelve (12) consecutive months from the date of
         premises described in the "Declarations" and will ap-             loss.
         ply for a period of up to four consecutive weeks from        Payment of loss of "income" and/or "rental income" is not
         the date on which such coverage began.                       limited by the end of the policy period.
         Civil Authority coverage for "extra expense" will         SECTION II - PERILS INSURED AGAINST
         begin immediately after the time of the first action of
         civil authority that prohibits access to the premises     BUILDING(S) - COVERAGE 1
         described in the "Declarations" and will end:             BUSINESS PERSONAL PROPERTY AND PERSONAL
         a. Four consecutive weeks after the date of that ac-      PROPERTY OF OTHERS - COVERAGE 2
              tion; or                                             INCOME PROTECTION - COVERAGE 3
         b. When your Civil Authority coverage for "in-
              come" and/or "rental income" ends;                   Covered Cause of Loss
         whichever is later.                                          This policy insures against direct physical "loss", except
                                                                      "loss" as excluded or limited in this policy.
    2.   Full Resumption of Operations
         We will also pay your actual loss of "income" and/or      SECTION III - EXCLUSIONS
         "rental income" for an additional 60 days if your "in-    A. Coverages 1, 2, and 3
         come" and/or "rental income" after operations are re-        We do not cover under Building(s) - Coverage 1; Busi-
         sumed is less than your "income" and/or "rental in-          ness Personal Property and Personal Property of Others -
         come" before the loss. The additional amount we will         Coverage 2; and Income Protection - Coverage 3 "loss" or
         pay will start after the later of the following times:       damage caused directly or indirectly by any of the follow-
         a. The date on which the liability for Income Pro-           ing. Such "loss" or damage is excluded regardless of any
              tection - Coverage 3 would terminate if this            cause or event that contributes concurrently or in any se-
              clause had not been included; or                        quence to the "loss":

                                                                   4
        Case: 1:20-cv-03249
           Case             Document
                 MDL No. 2942        #: 1 Filed:
                                Document  567-406/02/20 Page 43 Page
                                                 Filed 06/29/20 of 81 PageID
                                                                      46 of 84#:43




1.   Deterioration or depreciation.                                       Volcanic action means direct "loss" resulting from
2.   Intentional loss, meaning any "loss" arising from an                 the eruption of a volcano when the "loss" or damage
     act committed by or at the direction of the insured                  is caused by:
     with the intent to cause a "loss".                                   a. Airborne volcanic blast or airborne shock waves;
3.   "Loss" or damage caused by or resulting from any of                  b. Ash, dust, or particulate matter; or
     the following:                                                       c. Lava flow.
     a. By weather conditions, but only if weather con-                   All volcanic eruptions that occur within any 168-hour
          ditions contribute in any way with a peril ex-                  period will constitute a single occurrence.
          cluded in Part A. of Section III - Exclusions to
                                                                          This does not include the cost to remove ash, dust, or
          produce the "loss";
                                                                          particulate matter that does not cause direct "loss" to
     b. By acts or decisions, including the failure to act                the covered property.
          or decide, of anyone;
                                                                          This exclusion does not apply to property being
     c. By faulty, inadequate, or defective:                              transported.
          1) Planning, zoning, development, surveying;               6.   Water
          2) Design, specifications, workmanship, repair,                 a. Flood, surface water, waves (including tidal wa-
               construction, renovating, remodeling, grad-                     ter and tsunami), tides, tidal wave, or overflow
               ing, or compaction;                                             of any body of water, or spray from any of these,
          3) Materials used in repair, construction, reno-                     all whether or not driven by wind (including
               vation, remodeling; or                                          storm surge);
          4) Maintenance;                                                 b. Mudslide or mudflow;
     of property whether on or off the insured premises by                c. By water or sewage which backs up through
     anyone, but if "loss" by a peril insured against results,                 sewers or drains or which enters into and over-
     we will pay for the ensuing "loss".                                       flows or is otherwise discharged from a sewer,
4.   Neglect of an insured to use all reasonable means to                      drain, sump pump, sump pump well, or any other
     save and preserve property from further damage at                         system designed to remove subsurface water
     and after the time of "loss".                                             which is drained from the foundation area;
5.   Earth Movement                                                       d. Water under the ground surface pressing on,
                                                                               flowing, or seeping through:
     a. Earthquake, including tremors and aftershocks,
          and any earth sinking, rising, or shifting related                   1) Foundations, walls, floors, or paved surfac-
          to such event;                                                            es;
     b. Landslide, including any earth sinking, rising, or                     2) Sidewalks or driveways;
          shifting related to such event;                                      3) Basements, whether paved or not; or
     c. Mine subsidence, meaning subsidence of a man-                          4) Doors, windows, or other openings.
          made mine, whether or not mining activity has                   e. Water from a broken water main. However, this
          ceased; or                                                           exclusion does not apply to water flowing or
     d. Earth sinking (other than sinkhole collapse), ris-                     seeping from a broken water main where the
          ing, or shifting including soil conditions which                     break occurs on the premises described in the
          cause settling, cracking or other disarrangement                     "Declarations".
          of foundations, or other parts of realty. Soil con-             f. Waterborne material carried or otherwise moved
          ditions include contraction, expansion, freezing,                    by any of the water referred to in Paragraphs
          thawing, erosion, improperly compacted soil,                         6.a., 6.c., 6.d., or 6.e. or material carried or oth-
          and the action of water under the ground surface.                    erwise moved by mudslide or mudflow.
     This exclusion applies regardless of whether any of
                                                                          This exclusion applies regardless of whether any of
     the above, in Paragraphs 5.a. through 5.d., is caused
                                                                          the above, in Paragraphs 6.a. through 6.f., is caused
     by an act of nature or is otherwise caused.
                                                                          by an act of nature or is otherwise caused. An exam-
     But if Earth Movement, as described in 5.a. through                  ple of a situation to which this exclusion applies is
     5.d. above, results in fire, explosion, sprinkler leak-              the situation where a dam levee, seawall, or other
     age, volcanic action, or building glass breakage, we                 boundary or containment system fails in whole or in
     will pay for the "loss" or damage caused by such per-                part, for any reason, to contain the water.
     ils.
                                                                          But if Water, as described in 6.a. through 6.f. results
                                                                          in fire, explosion, sprinkler leakage, volcanic action,

                                                                 5
        Case: 1:20-cv-03249
           Case             Document
                 MDL No. 2942        #: 1 Filed:
                                Document  567-406/02/20 Page 44 Page
                                                 Filed 06/29/20 of 81 PageID
                                                                      47 of 84#:44




    or building glass breakage, we will pay for the "loss"              c.  Used to supply telephone, electricity, air condi-
    or damage caused by such perils.                                        tioning, heating, gas, water, or steam to the in-
    If covered electrical equipment requires drying out as                  sured premises.
    a result of a flood, we will pay for the direct expenses           Communication services include but are not limited
    of such drying out.                                                to service relating to Internet access or access to any
    This exclusion does not apply to property being                    electronic, cellular, or satellite network.
    transported.                                                  Exclusions A.5. through A.11. apply whether or not the
7. War                                                            loss event results in widespread damage or affects a sub-
                                                                  stantial area.
    a. War including undeclared or civil war;
                                                               B. Coverages 1, 2, and 3
    b. Warlike action by a military force, including ac-
          tion in hindering or defending against an actual        We do not cover under Building(s) - Coverage 1, Busi-
          or expected attack, by any government, sover-           ness Personal Property and Personal Property of Others -
          eign, or other authority using military personnel       Coverage 2, and Income Protection - Coverage 3 "loss" or
          or other agents; or                                     damage caused:
    c. Insurrection, rebellion, revolution, usurped pow-          1. By:
          er, or action taken by governmental authority in             a. Wear and tear, rust, or corrosion;
          hindering or defending against any of these.                 b. Change in flavor, color, texture, or finish;
    With respect to any action that comes within the                   c. Damp or dry air;
    terms of this exclusion and involves nuclear reaction
                                                                       d. Inherent vice;
    or radiation, or radioactive contamination, this War
    exclusion supersedes Paragraph A.9. of Section III –               e. Smog;
    Exclusions, the nuclear hazard exclusion.                          f. Latent or hidden defect;
8. Seizure or destruction of covered property by order                 g. Marring or scratching;
    of governmental authority, except as provided in Ex-               h. Smoke, vapor, or gases from agricultural or in-
    tensions of Coverage - B.3. and Income Protection –                     dustrial operations;
    Coverage 3, C. Additional Coverages.
                                                                       i. Settling, cracking, shrinking, bulging or expan-
    We will also cover "loss" caused by acts of destruc-                    sion of pavements, foundations, walls, floors,
    tion ordered by governmental authority to prevent the                   roofs, or ceilings; or
    spread of a fire.
                                                                       j. Termites, vermin, insects, rodents, birds, skunks,
9. Nuclear reaction or radiation or radioactive contami-                    raccoons, spiders, or reptiles;
    nation unless fire ensues, and then only for ensuing
                                                                       unless a covered "loss" ensues, and then only for en-
    "loss".
                                                                       suing "loss".
10. By the enforcement of or compliance with any law or
    ordinance regulating the construction, use, or repair         2. By discharge, dispersal, seepage, migration, release,
                                                                       or escape of "pollutants" unless the discharge, disper-
    of any property, or requiring the tearing down of any
                                                                       sal, seepage, migration, release, or escape is itself
    property, including the cost of removing its debris,
                                                                       caused by a peril insured against. But if "loss" or
    except as provided in Extensions of Coverage - B.3.,
                                                                       damage by a peril insured against results from the
    B.7., and B.8.
                                                                       discharge, dispersal, seepage, migration, release, or
11. The failure of power, communication, water, or other               escape of "pollutants", we will pay for the resulting
    utility service supplied to the insured premises, how-             damage caused by the peril insured against.
    ever caused, if the failure originates away from the
                                                                  3. By mysterious disappearance, unexplained loss, or
    insured premises, except as provided in Extensions of
                                                                       inventory shortage. We will accept inventory records
    Coverage - A.5. and B.16., unless a covered "loss"
    ensues, and then only for ensuing "loss". Failure of               as a means of proving the amount of a covered "loss".
    any utility service includes lack of sufficient capacity      4. By the presence, growth, proliferation, spread or any
    and reduction in supply. However, we will pay for                  activity of "fungus", wet or dry rot, or bacteria.
    "loss" resulting from an "accident" to any transform-              But, if "fungus", wet or dry rot, or bacteria results in
    er, electrical apparatus, or any "covered equipment"               a covered loss from a peril insured against, we will
    that is:                                                           pay for the "loss" or damage caused by that peril in-
    a. Located on or within 1,500 feet of the insured                  sured against.
          premises;                                                    This exclusion does not apply:
    b. Owned by the building owner at your premises                    a. When "fungus", wet or dry rot, or bacteria results
          or owned by a public utility company; and                         from fire or lightning; or

                                                               6
          Case: 1:20-cv-03249
             Case             Document
                   MDL No. 2942        #: 1 Filed:
                                  Document  567-406/02/20 Page 45 Page
                                                   Filed 06/29/20 of 81 PageID
                                                                        48 of 84#:45




     b.   To the extent that coverage is provided in Sec-                          Sinkhole collapse means "loss" caused by
          tion IV - Additional Coverages - B. Limited                              sudden sinking or collapse of land into un-
          Coverage For "Fungus", Wet Rot, Dry Rot,                                 derground empty spaces created by the ac-
          And Bacteria, with respect to "loss" or damage                           tion of water on limestone or dolomite.
          caused by a peril insured against other than fire                        This peril does not include:
          or lightning.
                                                                                   a) The cost of filling sinkholes, except to
5.   By continuous or repeated seepage or leakage of wa-                                the extent that coverage is provided in
     ter or the presence or condensation of humidity,                                   Section IV – Additional Coverages, A.
     moisture, or vapor, that occurs over a period of 14                                Collapse; or
     days or more.
                                                                                   b) "Loss" or damage to property caused by
6.   By freezing by temperature reduction to plumbing,                                  or resulting from the sinking or collapse
     heating, air conditioning or other equipment or appli-                             of land into man-made underground
     ances (except fire protective systems) or by water,                                cavities.
     other liquids, powder or molten material that leaks or
                                                                              2) Water damage resulting from the accidental
     flows from such items while the described building is
                                                                                   discharge or leakage of water or steam as the
     vacant for more than 60 consecutive days, unless you
                                                                                   direct result of the breaking apart or crack-
     have exercised reasonable care to:
                                                                                   ing of any part of plumbing, heating, air
     a. Maintain heat in the building; or                                          conditioning, or other equipment or appli-
     b. Shut off the water supply and drain the system or                          ances, but does not include damage from a
          appliance of water.                                                      sump pump, sump pump well, or any other
     We will pay the cost to tear out and replace any part                         system designed to remove subsurface water
     of the building described in the "Declarations" to re-                        which is drained from the foundation areas;
     pair damage to the system or appliance from which                        3) Breakage of building glass;
     the water, other liquids, powder or molten material                      4) Weight of rain that collects on a roof; or
     escapes.
                                                                              5) Weight of people or personal property.
     We will not pay for the cost to repair or replace any
                                                                     8. To the interior of the building or the contents by rain,
     defect in the system or appliance that caused the
                                                                         snow, sand, or dust, whether driven by wind or not,
     "loss" or damage.
                                                                         unless the exterior of the building first sustains dam-
7.   By collapse, including any of the following condi-                  age to its roof or walls by a peril insured against. We
     tions of property or any part of the property:                      will pay for "loss" caused by or resulting from the
     a. An abrupt falling down or caving in;                             thawing of snow, sleet, or ice on the building.
     b. Loss of structural integrity, including separation           9. To outdoor radio or television antennas (including
          of parts of the property or property in danger of              satellite dishes) and its lead-in wiring, masts, or tow-
          falling down or caving in; or                                  ers by windstorm or hail.
     c. Any cracking, bulging, sagging, bending, lean-               10. By dishonest or criminal acts (including theft) com-
          ing, settling, shrinkage, or expansion as such                 mitted by you, or any of your members of a limited
          condition relates to a. or b. above.                           liability company, or any of your employees (includ-
     But if collapse results in a peril insured against at the           ing temporary or leased employees), directors, offic-
     premises described in the "Declarations", we will pay               ers, trustees, or authorized representatives:
     for the "loss" or damage caused by the peril insured                a. Acting alone or in collusion with other persons;
     against.                                                                 or
     Exclusion B.7. does not apply:                                      b. While performing services for you or otherwise.
     a. To the extent that coverage is provided in Sec-                  We will cover acts of destruction by your employees
          tion IV - Additional Coverages, A. Collapse;                   (including temporary or leased employees) but only
          or                                                             for ensuing "loss", but there is no coverage for "loss"
     b. To collapse caused by one or more of the follow-                 or damage:
          ing:                                                           a. By theft by your employees (including tempo-
          1) Fire; lightning; windstorm; hail; explosion;                     rary or leased employees) or any person to whom
               smoke; aircraft; vehicles; riot; civil commo-                  you entrust property for any purpose, whether
               tion; vandalism or malicious mischief;                         acting alone or in collusion with any other party;
               breakage of building glass; falling objects;                   or
               weight of snow, ice, or sleet; sinkhole col-              b. Caused by or resulting from manipulation, in-
               lapse; or volcanic action.                                     cluding the introduction or enaction of any virus,

                                                                 7
             Case: 1:20-cv-03249
                Case             Document
                      MDL No. 2942        #: 1 Filed:
                                     Document  567-406/02/20 Page 46 Page
                                                      Filed 06/29/20 of 81 PageID
                                                                           49 of 84#:46




            harmful code or similar instruction, of a comput-             terior of the building must first sustain damage to
            er system (including "electronic data") by your               roof or walls by falling objects); sinkhole collapse;
            employees.                                                    volcanic action; weight of ice, snow, or sleet; sprin-
   11. From any defect, programming error, programming                    kler leakage; or water damage.
       limitation, computer virus, malicious code, loss of             3. By rain, snow, or sleet to property in the open.
       "electronic data", loss of access, loss of use, loss of         4. By any legal proceeding.
       functionality, or other condition within or involving
                                                                       5. By actual work upon property being altered, repaired,
       "electronic data" or "media" of any kind, except as
                                                                          installed, serviced, or faulty materials or workman-
       provided in Section IV - Additional Coverages –
                                                                          ship, unless fire ensues, and then only for "loss"
       C.1., C.2., and C.3.
                                                                          through ensuing fire.
   12. To unattached exterior signs that will be permanently
                                                                       6. By delay, loss of use, or loss of market.
       mounted caused by breakage during installation, re-
       pairing or dismantling, or by breakage during trans-            7. To property that has been transferred to a person or to
       portation, unless caused by fire, lightning, collision,            a place outside the premises described in the "Decla-
       derailment or overturn of vehicle.                                 rations" on the basis of unauthorized instructions.
C. Coverage 1                                                          8. By theft of furs and fur garments. We will pay for
                                                                          "loss" of furs and fur garments by "burglary" up to
   We do not cover under Building(s) - Coverage 1 "loss"
                                                                          $10,000 for any one "loss".
   or damage caused:
                                                                       9. By theft of gold and other precious metals and alloys.
   1. To fences, pavements, outdoor swimming pools and
                                                                          We will pay for theft of any one article of jewelry up
       related equipment, retaining walls, bulkheads, piers,
                                                                          to $500, but our payment will not exceed $10,000 for
       wharves or docks, when covered under the policy, by
                                                                          any one "loss". Jewelry means jewelry, necklaces,
       freezing or thawing, impact of watercraft, or by the
                                                                          bracelets, rings, earrings, gems, precious and semi-
       pressure or weight of ice or water whether driven by
                                                                          precious stones, articles containing one or more
       wind or not.
                                                                          gems, and articles made of gold or other precious
   2. To building materials and supplies not attached as                  metals.
       part of the building, unless held for sale by you,
                                                                    E. Coverage 3
       caused by or resulting from theft. We will cover
       "loss" to building materials and supplies located in            We do not cover under Income Protection - Coverage 3:
       the building described in the "Declarations" caused             1. Increase of loss resulting from ordinance or law regu-
       by a peril insured against including theft. We will                lating construction or repair of buildings.
       pay up to 10% of the Building(s) - Coverage 1 limit             2. Consequential damages resulting from the breach of
       but not to exceed $100,000 for any one "loss".                     contractual obligations.
    3.   To vegetated roofs for "loss" caused by or resulting          3. Increase of loss caused by or from delay in rebuild-
         from:                                                            ing, repairing, or replacing the property or resuming
         a. Dampness or dryness of atmosphere or of soil                  operations, due to interference at the location of the
             supporting the vegetation;                                   rebuilding, repair, or replacement by strikers or other
         b. Changes in or extremes of temperature;                        persons.
         c. Disease;                                                   4. Loss due to delay or loss of market.
         d. Frost or hail; or
         e. Rain, snow, ice, or sleet.                                 5. Increase of loss caused by or resulting from the sus-
                                                                          pension, lapse, or cancellation of any license, lease,
D. Coverage 2                                                             or contract. We will pay for loss of "income" and/or
   We do not cover under Business Personal Property and                   "rental income" during the "interruption of business"
   Personal Property of Others - Coverage 2 "loss" or                     and during the period of Full Resumption of Opera-
   damage caused:                                                         tions if the suspension, lapse, or cancellation is
                                                                          caused by the suspension of your business.
   1. From your, or anyone acting on your express or im-
       plied authority, being induced by any dishonest act to          6. "Extra expense" caused by the suspension, lapse, or
       voluntarily part with title or possession of any prop-             cancellation of any license, lease, or contract beyond
       erty.                                                              the "interruption of business".
   2. By breakage of glassware, statuary, marble, bric-a-              7. Increase of loss resulting from ordinance or law regu-
       brac, porcelains, and other articles of a fragile or brit-         lating the prevention, control, repair, clean-up, or res-
       tle nature. We will cover such "loss" caused by fire;              toration of environmental damage.
       lightning; aircraft; explosion; sonic boom; riot; civil         8. Income protection specifically insured in whole or in
       commotion; smoke; vehicles; windstorm; hail; van-                  part by this or any other insurance.
       dalism or malicious mischief; falling objects (the ex-
                                                                    8
            Case: 1:20-cv-03249
               Case             Document
                     MDL No. 2942        #: 1 Filed:
                                    Document  567-406/02/20 Page 47 Page
                                                     Filed 06/29/20 of 81 PageID
                                                                          50 of 84#:47




SECTION IV - ADDITIONAL COVERAGES                                                      conditioning, or other equipment or appli-
                                                                                       ances, but does not include damage from a
A. Collapse
                                                                                       sump pump, sump pump well, or any other
   The coverage provided under this Additional Coverage -                              system designed to remove subsurface water
   Collapse applies only to an abrupt collapse as described                            which is drained from the foundation areas;
   and limited in A.1. through A.7.:
                                                                                  4) Breakage of building glass;
   1. For the purpose of this Additional Coverage - Col-
                                                                                  5) Weight of people or personal property; or
       lapse, abrupt collapse means an abrupt falling down
       or caving in of a building or any part of a building                       6) Weight of rain that collects on a roof.
       with the result that the building or part of the building       3.   We will pay up to $20,000 for expenses involved in
       cannot be occupied for its intended purpose.                         replacing, stabilizing, refilling, or rebuilding the land
   2. We will pay for direct physical "loss" or damage to                   necessary to support the building described in the
       covered property, caused by abrupt collapse of a                     "Declarations" damaged by sinkhole collapse. This
       building or any part of a building that is insured un-               payment of $20,000 is an additional amount of insur-
       der this Coverage Part or that contains Covered Prop-                ance and will increase the total amount of insurance
       erty insured under this Coverage Part, if such col-                  available.
       lapse is caused by one or more of the following:                4.   This Additional Coverage - Collapse does not apply
       a. Building decay that is hidden from view, unless                   to:
            the presence of such decay is known to an in-                   a. A building or any part of a building that is in
            sured prior to collapse;                                              danger of falling down or caving in;
       b. Insect or vermin damage that is hidden from                       b. A part of a building that is standing, even if it
            view, unless the presence of such damage is                           has separated from another part of the building;
            known to an insured prior to collapse;                                or
       c. Use of defective material or methods in construc-                 c. A building that is standing or any part of a build-
            tion, remodeling, or renovation if the abrupt col-                    ing that is standing, even if it shows evidence of
            lapse occurs during the course of construction,                       cracking, bulging, sagging, bending, leaning, set-
            remodeling, or renovation; or                                         tling, shrinkage, or expansion.
       d. Use of defective material or methods in construc-            5.   With respect to the following property:
            tion, remodeling, or renovation if the abrupt col-              a. Outdoor radio or television antennas (including
            lapse occurs after the course of the construction,                    satellite dishes) and its lead-in wiring, masts, or
            remodeling, or renovation is complete, but only                       towers;
            if the collapse is caused in part by:
                                                                            b. Awnings, gutters, and downspouts;
            1) A cause of loss listed in 2.a. and 2.b. above;
                                                                            c. Yard fixtures;
            2) Fire; lightning; windstorm; hail; explosion;
                                                                            d. Outdoor swimming pools;
                 smoke; aircraft; vehicles; riot; civil commo-
                 tion; vandalism or malicious mischief;                     e. Fences;
                 breakage of building glass; falling objects;               f. Piers, wharves, and docks;
                 weight of snow, ice, or sleet; sinkhole col-               g. Beach or diving platforms or appurtenances;
                 lapse; or volcanic action.
                                                                            h. Retaining walls; and
                 Sinkhole collapse means "loss" caused by
                 sudden sinking or collapse of land into un-                i. Walks, roadways, and other paved surfaces;
                 derground empty spaces created by the ac-                  if an abrupt collapse is caused by a cause of "loss"
                 tion of water on limestone or dolomite.                    listed in 2.a. through 2.d., we will pay for "loss" or
                                                                            damage to that property listed in 4.a. through 4.i. on-
                 This peril does not include:
                                                                            ly if:
                 a) The cost of filling sinkholes, except as
                      provided in Paragraph 3. below; or                    a. Such "loss" or damage is a direct result of the ab-
                                                                                  rupt collapse of a building insured under this
                 b) "Loss" or damage to property caused by                        Coverage Part; and
                      or resulting from the sinking or collapse
                                                                            b. The property is Covered Property under this
                      of land into man-made underground
                                                                                  Coverage Part.
                      cavities.
            3) Water damage resulting from the accidental              6.   If business personal property and personal property
                 discharge or leakage of water or steam as the              of others falls down or caves in and such collapse is
                                                                            not the result of an abrupt collapse of a building, we
                 direct result of the breaking apart or crack-
                                                                            will pay for "loss" or damage to insured property
                 ing of any part of plumbing, heating, air
                                                                   9
            Case: 1:20-cv-03249
               Case             Document
                     MDL No. 2942        #: 1 Filed:
                                    Document  567-406/02/20 Page 48 Page
                                                     Filed 06/29/20 of 81 PageID
                                                                          51 of 84#:48




      caused by such collapse of business personal property                       there is a reason to believe that "fungus", wet or
      and personal property of others only if:                                    dry rot, or bacteria are present.
      a. The collapse of business personal property and                 3.   The coverage described in Paragraph 2. above of this
           personal property of others was caused by a                       Limited Coverage is limited to $25,000. Regardless
           cause of loss listed in 2.a. through 2.d.;                        of the number of claims, this limit is the most we will
      b. The business personal property and personal                         pay for the total of all "loss" or damage arising out of
           property of others which collapses is inside a                    all occurrences caused by a peril insured against, oth-
           building; and                                                     er than fire and lightning, which takes place in a 12-
                                                                             month period (starting with the beginning of the pre-
      c. The property which collapses is not of a kind
                                                                             sent annual policy period). With respect to a particu-
           listed in 4.a. through 4.i., regardless of whether
                                                                             lar occurrence of "loss" which results in "fungus",
           that kind of property is considered to be business
                                                                             wet or dry rot, or bacteria, we will not pay more than
           personal property or real property.
                                                                             a total of $25,000 even if the "fungus", wet or dry rot,
      The coverage stated in this Paragraph 5. does not ap-                  or bacteria continues to be present, active, or recurs,
      ply to business personal property and personal prop-                   in a later policy period.
      erty of others if marring and/or scratching is the only
                                                                        4.   The coverage provided under this Limited Coverage
      damage to that business personal property and per-
                                                                             does not increase the applicable Limit of Insurance
      sonal property of others caused by the collapse.
                                                                             on any Covered Property. If a particular occurrence
   7. This Additional Coverage - Collapse does not apply                     results in "loss" or damage by "fungus", wet or dry
      to business personal property and personal property                    rot, or bacteria, and other "loss" or damage, we will
      of others that has not abruptly fallen down or caved                   not pay more, for the total of all "loss" or damage,
      in, even if the business personal property and person-                 than the applicable Limit of Insurance on the affected
      al property of others shows evidence of cracking,                      Covered Property.
      bulging, sagging, bending, leaning, settling, shrink-
                                                                             If there is covered "loss" or damage to Covered Prop-
      age, or expansion.
                                                                             erty, not caused by "fungus", wet or dry rot, or bacte-
   8. This Additional Coverage - Collapse will not in-                       ria, our loss payment will not be limited by the terms
      crease the Limits of Insurance provided in this Cov-                   of this Limited Coverage, except to the extent that
      erage Part, except as provided in Section IV - Addi-                   "fungus", wet or dry rot, or bacteria causes an in-
      tional Coverage – Collapse, paragraph A. 3.                            crease in the "loss". Any such increase in the "loss"
   9. The term peril insured against includes the Addition-                  will be subject to the terms of this Limited Coverage.
      al Coverage - Collapse as described and limited in                5.   The terms of this Limited Coverage do not increase
      A.1. through A.7.                                                      or reduce the coverage provided under Exclusions
B. Limited Coverage for "Fungus", Wet Rot, Dry Rot,                          B.4. Coverages 1, 2, and 3 in Section III - Exclu-
   And Bacteria                                                              sions or under Section IV - Additional Coverages -
   1. The coverage described in Paragraphs 2. through 6.                     A. Collapse.
      below only applies when the "fungus", wet or dry rot,             6.   The following Paragraphs 6. a. or 6. b. applies only if
      or bacteria is the result of a peril insured against, oth-             the "interruption of business" satisfies all terms and
      er than fire and lightning, that occurs during the poli-               conditions of Income Protection - Coverage 3.
      cy period and only if all reasonable means were used                   a. If the covered loss which resulted in "fungus",
      to save and preserve the property from further dam-                         wet or dry rot, or bacteria does not itself necessi-
      age at the time of and after that occurrence.                               tate an "interruption of business", but such "in-
   2. We will pay for "loss" or damage by "fungus", wet or                        terruption of business" is necessary due to "loss"
      dry rot, or bacteria. As used in this Limited Cover-                        or damage to covered property caused by "fun-
      age, the term "loss" or damage means:                                       gus", wet or dry rot, or bacteria, then we will pay
      a. Direct physical "loss" or damage to Covered                              the actual loss of "income" or "rental income"
           Property caused by "fungus", wet or dry rot, or                        sustained by you in a period of not more than 30
           bacteria, including the cost of removal of the                         days. The days need not be consecutive.
           "fungus", wet or dry rot, or bacteria;                            b. If the "interruption of business" was caused by
      b. The cost to tear out and replace any part of the                         loss or damage other than "fungus", wet or dry
           building or other property as needed to gain ac-                       rot, or bacteria but remediation of "fungus", wet
           cess to the "fungus", wet or dry rot, or bacteria;                     or dry rot, or bacteria prolongs the "interruption
           and                                                                    of business", we will pay the actual loss of "in-
                                                                                  come" or "rental income" sustained by you dur-
      c. The cost of testing performed before, during, or
                                                                                  ing the delay (regardless of when such a delay
           after removal, repair, replacement, or restoration
                                                                                  occurs during the "interruption of business") in a
           of the damaged property is completed, provided
                                                                   10
            Case: 1:20-cv-03249
               Case             Document
                     MDL No. 2942        #: 1 Filed:
                                    Document  567-406/02/20 Page 49 Page
                                                     Filed 06/29/20 of 81 PageID
                                                                          52 of 84#:49




             period of not more than 30 days. The days need                   We will pay for "loss" to "electronic data processing
             not be consecutive.                                              equipment" which is in excess of the deductible
   7. The coverage described under Paragraph 6.a. and 6.b.                    amount shown in the "Declarations".
        of this Limited Coverage is limited to $25,000. Re-              2.   Electronic Data – Expenses for Reproduction or
        gardless of the number of claims, this limit is the                   Replacement
        most we will pay for the total of all loss of "income"                We will cover the expenses incurred to reproduce or
        or "rental income" arising out of your "interruption of               replace your "electronic data" when destruction or
        business" in a 12-month period (starting with the be-                 corruption is caused by a peril insured against includ-
        ginning of the present annual policy period). With re-                ing loss by theft. This includes your "electronic data"
        spects to a particular occurrence of loss which results               that is destroyed or corrupted by magnetic injury,
        in "fungus", wet or dry rot, or bacteria, we will not                 "accident", "electronic circuitry impairment", virus,
        pay more than a total of $25,000 for loss of "income"                 harmful code, or similar instruction introduced into
        or "rental income" even if the "fungus", wet or dry                   or enacted on a computer system (including "elec-
        rot, or bacteria continues to be present, active, or re-              tronic data") or a network to which it is connected,
        curs in a later policy period resulting in an "interrup-              designed to damage or destroy any part of the system
        tion of business".                                                    or disrupts its normal operation.
   8. This coverage does not apply to lawns, trees, shrubs,                   Coverage is limited to "electronic data" which is
        or plants which are part of a vegetated roof.                         owned by you, licensed or leased to you, originates
C. Electronic Data Processing Equipment and Electronic                        and resides in your computers, and is used in the e-
   Data Coverage                                                              commerce activity of your business.
   Payments under this Electronic Data Processing Equip-                      This Additional Amount of Insurance does not apply
   ment, Electronic Data Coverage, and Income Protection                      to "electronic data" which is integrated in and oper-
   are an Additional Amount of Insurance and will increase                    ates or controls the building's elevator, lighting, heat-
   the total amount of insurance available for the coverage                   ing, ventilation, air conditioning, or security systems.
   involved.
                                                                              The business of e-commerce and e-commerce activi-
    1.   Electronic Data Processing Equipment - Comput-                       ty means commerce conducted by the Internet or oth-
         er Virus                                                             er computer based interactive communication net-
                                                                              work. This includes business-to-business conducted
         We will cover "loss" or damage to "electronic data
                                                                              in that manner.
         processing equipment" caused by magnetic injury or
         computer virus. We will pay up to $15,000 for any                    "Loss" or damage to "electronic data" will be valued
         one "loss" to "electronic data processing equipment".                at the cost of reproduction or replacement including
                                                                              the cost of data entry, re-programming, and computer
         We do not cover:
                                                                              consultation services. But we will not pay the cost to
         a. "Electronic data processing equipment" which                      duplicate research that led to the development of your
              the insured rents or leases to others while it is               "electronic data".
              away from the premises described in the "Decla-
                                                                              To the extent that "electronic data" is not reproduced
              rations".
                                                                              or replaced, the "loss" will be valued at the cost of
         b. "Loss" caused by processing operations or "loss"                  replacement of the "media" on which "electronic da-
              that occurred while the insured property is being               ta" was stored, with blank "media" of substantially
              worked on unless fire or explosion ensue, and                   identical type.
              then only for "loss", damage, or expense caused
                                                                              The most we will pay for the expenses incurred in the
              by the ensuing fire or explosion.
                                                                              reproduction or replacement of your "electronic data"
         "Electronic data processing equipment" means com-                    is $25,000.
         puters, terminals, teleprinters, readers, telephone sys-
                                                                              "Media" means materials on which "electronic data"
         tems, computerized cash registers, word processing
                                                                              are recorded, such as magnetic tapes, disc packs, pa-
         equipment, and equipment and parts related to the
                                                                              per tapes, and cards.
         processing unit.
                                                                              We will pay for the expenses incurred in the repro-
         "Electronic data processing equipment" does not in-
                                                                              duction or replacement of your "electronic data"
         clude computer operated or controlled production or
                                                                              which is in excess of the deductible amount shown in
         processing machinery or equipment or a separate
                                                                              the "Declarations".
         computer or computerized control panels used to op-
         erate the production or processing machinery or
         equipment.



                                                                    11
        Case: 1:20-cv-03249
           Case             Document
                 MDL No. 2942        #: 1 Filed:
                                Document  567-406/02/20 Page 50 Page
                                                 Filed 06/29/20 of 81 PageID
                                                                      53 of 84#:50




3.   Income Protection – Computer Operations                             b.  Program support documentation such as flow
     a. Income Protection – Coverage 3 is extended to                        charts, record formats, or narrative descriptions
          cover your loss of "income" you sustain due to                     unless they are converted to "electronic data"
          partial or total "interruption of business" result-                form and then only in that form.
          ing directly from an interruption in your comput-             c. "Loss" caused by errors or omissions or defi-
          er operations due to your "electronic data" being                  ciency in design, specifications, materials, or
          destroyed or corrupted by a peril insured against                  workmanship, unless fire or explosion ensues,
          including loss by theft. This includes your loss of                and then only for "loss", damage, or expense
          "income" resulting from your "electronic data"                     caused by the ensuing fire or explosion.
          that is destroyed or corrupted by magnetic injury,            d. "Loss" caused by errors or omissions in pro-
          "accident", "electronic circuitry impairment", vi-                 gramming or processing operations or "loss" that
          rus, harmful code, or similar instruction intro-                   occurred while the insured property is being
          duced into or enacted on a computer system (in-                    worked on unless fire or explosion ensues, and
          cluding "electronic data") or a network to which                   then only for "loss", damage, or expense caused
          it is connected, designed to damage or destroy                     by the ensuing fire or explosion.
          any part of the system or disrupt its normal oper-
                                                                        e. "Loss" or damage caused by or resulting from
          ation.
                                                                             manipulation, including the introduction or enac-
     b. The most we will pay for your loss of "income"                       tion of any virus, harmful code, or similar in-
          due to "interruption of business" resulting from                   struction of a computer system (including "elec-
          an interruption to your computer operations in                     tronic data") by any employee, including a tem-
          any one policy year, regardless of the number of                   porary or leased employee, or by an entity re-
          interruptions or the number of premises, loca-                     tained by you, or for you, to inspect, design, in-
          tions, or computer systems involved is $25,000.                    stall, modify, maintain, repair, or replace that
          If the loss payment relating to the first interrup-                system.
          tion does not exhaust this amount of insurance,
                                                                D. Equipment Breakdown Coverage
          then the balance is available for loss or expense
          sustained or incurred as a result of subsequent in-      The term Covered Cause of Loss in Section II – Perils
          terruptions during that policy year. With respect        Insured Against includes the Additional Equipment
          to any interruption which begins in one policy           Breakdown Coverage as described and limited below.
          year and continues or results in additional loss or      Without an "accident" or "electronic circuitry impair-
          expense in a subsequent policy year(s), all loss         ment", there is no Equipment Breakdown Coverage. This
          and expense is deemed to be sustained or in-             Additional Coverage – Equipment Breakdown Cover-
          curred in the policy year in which the interrup-         age is subject to the policy deductible shown in the "Dec-
          tion began.                                              larations".
     c. This Income Protection coverage does not apply             1. We will pay for direct physical damage to "covered
          to loss sustained or expense incurred after the               equipment" that is the direct result of an "accident" or
          end of the period of restoration even if the                  "electronic circuitry impairment". We will consider
          $25,000 amount of insurance has not been ex-                  "electronic circuitry impairment" to be physical dam-
          hausted.                                                      age to "covered equipment".
     d. Coverage for Income Protection does not apply              2. The following coverages also apply to the direct re-
          when "interruption of business" is due to damage              sult of an "accident" or "electronic circuitry impair-
          or corruption of "electronic data", or any "loss"             ment". However, with respect to Section VIII -
          to "electronic data", except as provided under                Extensions of Coverage – Income Protection –
          Paragraphs a. through c. of this Income Protec-               Off-Premises Utility Properties Failure and Con-
          tion - Computer Operations.                                   tingent Business Interruption coverages provided
                                                                        in this policy, coverage will only apply to the direct
     No deductible applies to Income Protection – Cov-
                                                                        result of an "accident" and will not apply to the direct
     erage 3.
                                                                        result of an "electronic circuitry impairment".
4.   Exclusions – Electronic Data – Expenses for Re-
                                                                        a. Electronic Data Restoration
     production or Replacement and Income Protec-
     tion – Computer Operations                                              1) We will pay for your reasonable and neces-
                                                                                   sary cost to research, replace, and restore
     We do not cover under Electronic Data – Expenses
                                                                                   lost "electronic data".
     for Reproduction or Replacement and Income Protec-
     tion – Computer Operations :                                            2) The most we will pay for loss or expense
                                                                                   under this coverage, including loss of "in-
     a. "Media" and "electronic data" which cannot be
                                                                                   come" you sustain and necessary "extra ex-
          replaced with the same kind or quality.
                                                                                   pense" you incur is $25,000.
                                                                12
     Case: 1:20-cv-03249
        Case             Document
              MDL No. 2942        #: 1 Filed:
                             Document  567-406/02/20 Page 51 Page
                                              Filed 06/29/20 of 81 PageID
                                                                   54 of 84#:51




     3) The amount of insurance provided in Sec-                          Electronic Data – Expenses for Reproduc-
          tion IV – Additional Coverages – Para-                          tion or Replacement does not apply to cov-
          graph C. 2. Electronic Data – Expenses for                      erage provided in Paragraph 2) above.
          Reproduction or Replacement does not                   e.   Off-Premises Utility Properties Failure
          apply to coverage provided in Paragraph 1)
                                                                      1) Any insurance provided under this Addi-
          above.
                                                                          tional Coverage – Equipment Breakdown
b.   Expediting Expenses                                                  for Income Protection, Electronic Data Res-
     With respect to your damaged "covered equip-                         toration as described in Paragraph 2.a. above
     ment" resulting from an "accident" or "electronic                    or Spoilage as described in Paragraph 2.g.
     circuitry impairment", we will pay up to $25,000                     below is extended to apply to your loss,
     for the reasonable extra cost to:                                    damage, or expense resulting from the inter-
     1) Make temporary repairs; and                                       ruption of service to the premises described
                                                                          in the "Declarations". The interruption of
     2) Expedite permanent repairs or permanent
                                                                          service must be caused by an "accident" to
          replacement
                                                                          equipment, including overhead transmission
c.   Hazardous Substances                                                 lines, that is owned by a utility, landlord, a
     1) We will pay your additional cost to repair or                     landlord's utility or other supplier who pro-
          replace covered property because of contam-                     vides you with any of the following ser-
          ination by a "hazardous substance". This in-                    vices: electrical power, waste disposal, air
          cludes the additional expenses to clean up or                   conditioning, refrigeration, heating, natural
          dispose of such property.                                       gas, compressed air, water, steam, Internet
     2) As used in this coverage, additional costs                        access, telecommunications services, "cloud
          mean those beyond what would have been                          computing services", wide area networks, or
          payable under this coverage had no "hazard-                     data transmission. The equipment must
          ous substance" been involved.                                   meet the definition of "covered equipment"
                                                                          except that it is not covered property, and be
     3) We will pay up to $25,000 for "loss", dam-                        located on or within 1,500 feet of the prem-
          age or expense under this coverage, includ-                     ises described in the "Declarations".
          ing actual loss of "income" and "rental in-
          come" you sustain and necessary expense                     2) "Cloud computing services" must be provid-
          you incur.                                                      ed by a profession provider with whom you
                                                                          have a contract.
d.   Off Premises Equipment Breakdown
                                                                      3) With respect to the Electronic Data Restora-
     1) We will pay for physical damage to trans-                         tion portion of this Off-Premises Utility
          portable "covered equipment" that, at the                       Properties Failure coverage, coverage will
          time of the "accident" or "electrical circuitry
                                                                          also apply to "electronic data" stored in the
          impairment", is not at a location you do not
                                                                          equipment of a provider of "cloud compu-
          own, lease or operate. As respects to this Off
                                                                          ting services".
          Premises Equipment Breakdown coverage
          only, the "accident" or "electronic circuitry               4) Any insurance provided for Income Protec-
          impairment" may occur in the United States,                     tion or Electronic Data Restoration will not
          its territories and possessions, Puerto Rico,                   apply under this Off-Premises Utility Prop-
          and Canada.                                                     erties Failure coverage unless the failure or
                                                                          interruption of service exceeds 24 hours
     2) We will also pay for your reasonable and
                                                                          immediately following the "accident". If the
          necessary cost to research, replace, and re-                    interruption exceeds 24 hours, coverage will
          store lost "electronic data" contained within                   begin at the time of the disruption, and the
          "covered equipment" as described under
                                                                          applicable deductible will apply.
          Paragraph 1) above.
                                                                      5) The most we will pay in any "one equipment
     3) We will pay up to $25,000 for "loss" or
                                                                          breakdown" for loss, damage, or expense
          damage to transportable "covered equip-
                                                                          under this coverage is the applicable limit
          ment" including your reasonable and neces-                      for Electronic Data Restoration as described
          sary cost to research, replace, and restore                     in Paragraph 2.a. above or Spoilage as de-
          lost "electronic data" contained within "cov-
                                                                          scribed in Paragraph 2.g. below. The most
          ered equipment" as described in Paragraph
                                                                          we will pay in any "one equipment break-
          1) above.
                                                                          down" for loss of "income" you sustain and
     4) The amount of insurance provided in Sec-                          "extra expense" you incur under Income
          tion IV - Additional Coverages – C. 2.                          Protection – Coverage 3 is $25,000.
                                                            13
          Case: 1:20-cv-03249
             Case             Document
                   MDL No. 2942        #: 1 Filed:
                                  Document  567-406/02/20 Page 52 Page
                                                   Filed 06/29/20 of 81 PageID
                                                                        55 of 84#:52




     f.  Public Relations                                                    trical insulation breakdown test of any type
         1) This coverage only applies if you have sus-                      of electrical equipment.
             tained an actual loss of "income".                     b.   Coverage under this Additional Equipment
         2) We will pay for your reasonable costs for                    Breakdown Coverage does not apply to an "acci-
             professional services to create and dissemi-                dent" or "electronic circuitry impairment" caused
             nate communications, when the need for                      by or resulting from:
             such communications arises directly from                    1) Fire (including fire resulting from an "acci-
             the interruption of your business. This                         dent" or "electronic circuitry impairment"),
             communication must be directed to one or                        or water or other means to extinguish a fire;
             more of the following:                                      2) Explosion of gas or unconsumed fuel within
             a) The "media";                                                 the furnace of any boiler or fired vessel or
             b) The public; or                                               within the passages from that furnace to the
                                                                             atmosphere;
             c) Your customers, clients or members.
                                                                         3) Any other explosion, except as specifically
         3) Such costs must be incurred during the peri-
                                                                             covered under this policy;
             od of restoration or up to 30 days after the
             period of restoration has ended.                            4) Vandalism;
         4) We will pay up to $5,000 for loss or expense                 5) Lightning; windstorm or hail; smoke; air-
             for this coverage.                                              craft or vehicles; riot or civil commotion;
                                                                             sprinkler leakage; elevator collision;
     g. Spoilage
                                                                         6) Breakage of glass; falling objects; weight of
         1) We will pay for:
                                                                             snow, ice, or sleet; freezing (caused by cold
             (a) Physical damage to "perishable goods"                       weather); collapse; or molten material;
                  due to spoilage;
                                                                         7) Water
             (b) Physical damage to "perishable goods"
                                                                             a) Flood, surface water, waves (including
                  due to contamination from the release
                                                                                  tidal water and tsunami), tides, tidal
                  of refrigerant, including but not limited
                                                                                  waves, or overflow of any body of wa-
                  to ammonia; and
                                                                                  ter, or their spray from any of these, all
             (c) Any necessary expenses you incur to                              whether or not driven by wind (includ-
                  reduce the amount of loss under this                            ing storm surge);
                  coverage to the extent that they do not
                                                                             b) Mudslide or mudflow;
                  exceed the amount of loss that other-
                  wise would have been payable under                         c) By water or sewage which backs up
                  this coverage.                                                  through sewers or drains or which en-
                                                                                  ters into and overflows or is otherwise
         2) If you are unable to replace the "perishable
                                                                                  discharged from a sewer, drain, sump
             goods" before its anticipated sale, the
                                                                                  pump, sump pump well, or any other
             amount of our payment will be determined
                                                                                  system designed to remove subsurface
             on the basis of the sales price of the "perish-
                                                                                  water which is drained from the founda-
             able goods" at the time of the "accident" or
                                                                                  tion area.
             "electronic circuitry impairment", less dis-
             counts and expenses you otherwise would                         However, if electrical "covered equipment"
             have had. Otherwise our payment will be                         requires drying out because of the above, we
             determined in accordance with the Loss                          will pay for the direct expenses of such dry-
             Payment condition.                                              ing out subject to the applicable Limit of In-
                                                                             surance and deductible for Buildings –
         3) The most we will pay for loss, damage, or
                                                                             Coverage 1 and Business Personal Property
             expense under this coverage is $25,000.
                                                                             and Personal Property of Others – Coverage
3.   Equipment Breakdown Coverage Exclusions                                 2.
     a. We will not pay for "loss", damage or expense                    8) Earth Movement
         caused by or resulting from:
                                                                             b) Earthquake, including tremors and af-
         1) Your failure to use all reasonable means to                           tershocks, and any earth sinking, rising,
             protect covered property from damage fol-                            or shifting related to such event;
             lowing an "accident" or "electronic circuitry
                                                                             c) Landslide, including any earth sinking,
             impairment"; or
                                                                                  rising, or shifting related to such event;
         2) A hydrostatic, pneumatic or gas pressure test
             of any boiler or pressure vessel, or an elec-
                                                               14
            Case: 1:20-cv-03249
               Case             Document
                     MDL No. 2942        #: 1 Filed:
                                    Document  567-406/02/20 Page 53 Page
                                                     Filed 06/29/20 of 81 PageID
                                                                          56 of 84#:53




                d) Mine subsidence meaning subsidence of                  Property and Personal Property of Others - Coverage
                     a man-made mine, whether or not min-                 2 shown in the "Declarations," whichever is the
                     ing activity has ceased; or                          greater amount.
                e) Earth sinking, rising, or shifting.               5.   When the occurrence involves "loss" to more than
      c. With respect to Income Protection Coverage –                     one building (or building and business personal prop-
           Coverage 3 including Extra Expense Coverage,                   erty) and separate limits of insurance apply or blanket
           we will also not pay for:                                      limits of insurance apply, the losses will not be com-
                                                                          bined in determining the application of the deducti-
           1) Loss caused by your failure to use due dili-
                                                                          ble. The deductible will be applied only once per oc-
                gence and dispatch and all reasonable means
                                                                          currence.
                to resume business; or
                                                                     6.   Income Protection - Coverage 3 - No deductible ap-
           2) Any increase in loss resulting from an
                                                                          plies.
                agreement between you and your customer
                or supplier.                                    SECTION VI - SPECIAL LOSS PAYMENTS - COVER-
      d. We will not pay for any "loss" or damage to an-        AGE 1
           imals.                                                  Improvements and Betterments Made By Others is sub-
      e. Exclusions b. 5) and b. 6) above shall not apply          ject to special treatment when damaged by a peril insured
           if:                                                     against:
           1) The excluded cause of loss occurs away               1. If you pay for repair or replacement, we will pay you
                from any covered premises and causes an                 the expenses involved not exceeding the replacement
                electrical surge or other electrical disturb-           cost of damaged property.
                ance;                                              2. If repaired or replaced at the expense of others, there
           2) Such surge or disturbance is transmitted                  is no loss payable to you.
                through utility service transmission lines to      3. If the damaged property is not repaired or replaced by
                the covered location and results in an "acci-           you or at the expense of others, there is no loss paya-
                dent" or "electronic circuitry impairment";             ble to you.
                and
                                                                SECTION VII - SPECIAL LOSS PAYMENTS - COVER-
           3) The loss, damage, or expense caused by            AGE 2
                such surge or disturbance is not covered
                                                                   The following property is subject to special treatment
                elsewhere under the policy.
                                                                   when damaged by a peril insured against:
      f. Any cause of loss set forth in exclusion b. 6)
                                                                   1. Accounting Books, Records, Tapes, and Recording
           above that is not a Covered Cause of Loss in this
                                                                        Media. We will pay you the cost of blank items
           policy shall be excluded only as respects Section
                                                                        (books, film, or other written documents). Extensions
           VIII – Extension of Coverage – Income Pro-
                                                                        of Coverage - B.29. - Valuable Papers and Records
           tection – Off-Premises Utility Properties Fail-
                                                                        provides for reproduction of these items.
           ure.
                                                                   2. Improvements and Betterments:
SECTION V - DEDUCTIBLES
                                                                        a. If you pay for repair or replacement, we will pay
   1. Building(s) - Coverage 1, Business Personal Property
                                                                             you the expenses involved not exceeding the re-
      and Personal Property of Others - Coverage 2 and
                                                                             placement cost of damaged property.
      Extensions of Coverage - We will pay the amount of
      "loss" to property in any one occurrence which is in              b. If not repaired or replaced, we will pay you a
      excess of the deductible amount shown in the "Decla-                   proportion of your original cost. We will deter-
      rations," unless otherwise stated in the Extensions of                 mine the proportionate value as follows:
      Coverage.                                                              1) Multiply the original cost by the number of
   2. Glass covered under Building(s) - Coverage 1 or                             days from the "loss" or damage to the expi-
      Business Personal Property and Personal Property of                         ration of the lease; and
      Others - Coverage 2 - $200 deductible applies.                         2) Divide the amount determined in 1) above
   3. Signs covered under Building(s) - Coverage 1 or                             by the number of days from the installation
      Business Personal Property and Personal Property of                         of improvements to the expiration of the
      Others - Coverage 2 - $200 deductible applies.                              lease.
   4. Theft - We will pay the amount of "loss" to property                   If your lease contains a renewal option, the expi-
      caused by theft in any one occurrence which is in ex-                  ration of the renewal option period will replace
      cess of either $200 or the deductible amount applying                  the expiration of the lease in this procedure.
      to Building(s) - Coverage 1 and Business Personal

                                                                15
              Case: 1:20-cv-03249
                 Case             Document
                       MDL No. 2942        #: 1 Filed:
                                      Document  567-406/02/20 Page 54 Page
                                                       Filed 06/29/20 of 81 PageID
                                                                            57 of 84#:54




         c.   If repaired or replaced at the expense of others,              location. After the completion of your move, the cov-
              there is no loss payable to you.                               erage will apply at the new location only.
    3.   Sold Property. If you have sold property but not de-           5.   Refrigerated Property. Business Personal Property
         livered it, we will pay you the net selling price.                  and Personal Property of Others - Coverage 2 covers
                                                                             "loss" to the contents of refrigeration equipment on
SECTION VIII - EXTENSIONS OF COVERAGE
                                                                             the premises described in the "Declarations" from ei-
A. Extensions of Coverage                                                    ther an "accident" or "electronic circuitry impair-
   We will pay the following "losses" at your option. Pay-                   ment".
   ments under these Extensions are not an additional                        This extension of coverage applies to each building
   amount of insurance and will not increase the total                       described in the "Declarations".
   amount of insurance available for the coverage involved.
                                                                        6.   Temperature Change. Business Personal Property
   1. Electrical Service Panels. We will pay for damage
                                                                             and Personal Property of Others - Coverage 2 covers
       to your electrical service panels caused by electricity.
                                                                             "loss" resulting from temperature or humidity
         This extension of coverage applies to each building                 change. There must first be damage from a peril in-
         described in the "Declarations".                                    sured against to the premises described in the "Decla-
                                                                             rations". "Loss" resulting from riot and civil commo-
    2.   Fences, Walks, Unattached Outbuildings, Tennis                      tion is not covered.
         Courts, and Inground Swimming Pools - Coverage
         1. We will cover "loss" to fences, walks, unattached                This extension of coverage applies to each building
         outbuildings, tennis courts, and inground swimming                  described in the "Declarations".
         pools caused by a peril insured against on the premis-
                                                                        7.   Trees, Shrubs, Lawns, and Plants - Coverages 1 &
         es described in the "Declarations." We will pay up to
                                                                             2. We will cover "loss" to trees, shrubs, lawns, and
         10% of the Building(s) - Coverage 1 limit but not to
                                                                             plants (except vegetated roofs) on the premises de-
         exceed $25,000 for any one "loss". If you are a tenant
                                                                             scribed in the "Declarations" caused by fire; light-
         and no limit is shown for Building(s) - Coverage 1,
                                                                             ning; explosion; riot or civil commotion; vehicles;
         we will pay up to 10% of the Business Personal
                                                                             aircraft; smoke; falling objects; sonic boom; sinkhole
         Property and Personal Property of Others - Coverage
                                                                             collapse; volcanic action; or collapse caused by any
         2 limit (minimum of $1,000) but not to exceed
                                                                             of the perils specified in this paragraph.
         $25,000 for any one "loss".
                                                                             If trees, shrubs, and plants are inside buildings, on the
         Unattached outbuildings include garages, storage ar-
                                                                             premises described in the "Declarations", we will also
         eas, and tool sheds but do not include those buildings
                                                                             cover "loss" caused by windstorm; hail; weight of
         used for dwelling purposes or in connection with
                                                                             snow, ice, or sleet; vandalism or malicious mischief;
         manufacturing, servicing, or farming operations.
                                                                             or temperature change. There must first be damage
         If specific insurance is carried on any item covered                from a peril insured against to the premises described
         by this extension, then this extension does not apply               in the "Declarations".
         to that item.
                                                                             We will not be liable for more than $1,000 for any
         This extension of coverage applies to each building                 one tree, shrub, or plant, including expenses for re-
         described in the "Declarations".                                    moving debris, or $10,000 for any one "loss", unless
                                                                             trees, shrubs, or plants are held for sale inside build-
    3.   Merchandise in Shipment. Business Personal Prop-                    ings, or trees, shrubs, or plants are used for decora-
         erty and Personal Property of Others - Coverage 2 in-               tive purpose inside the building, in which case the
         cludes protection for "loss" by a peril insured against
                                                                             Business Personal Property and Personal Property of
         to merchandise which you have sold but for which
                                                                             Others - Coverage 2 limit applies. We will not be lia-
         you have not received payment, while in the custody
                                                                             ble for more than $2,500 for any one "loss" to lawns.
         of a common carrier. This extension of coverage only
         applies when the "loss" is not recoverable from the                 This extension includes expenses for the removal of
         purchaser, transporter, or any other insurance.                     debris of trees, shrubs, and plants from the premises
                                                                             described in the "Declarations" caused by a peril in-
    4.   Moving Clause. When you move, coverage for
                                                                             sured against which are the property of others. If you
         "loss" to business personal property and personal
                                                                             are a tenant, we will not cover removing debris of
         property of others will apply for 60 days while in
                                                                             trees, shrubs, and plants owned by the landlord at the
         transit and at each location. The amount of insurance               premises described in the "Declarations."
         applying at each location will be the proportion that
         the value in each such location bears to the total val-             There is no coverage under this policy for trees,
         ue of Business Personal Property and Personal Prop-                 shrubs, lawns, and plants grown outside of buildings
         erty of Others - Coverage 2 covered at the original                 held for sale.

                                                                   16
            Case: 1:20-cv-03249
               Case             Document
                     MDL No. 2942        #: 1 Filed:
                                    Document  567-406/02/20 Page 55 Page
                                                     Filed 06/29/20 of 81 PageID
                                                                          58 of 84#:55




         This extension of coverage applies to each building               A.2. below are satisfied and an amount of insur-
         described in the "Declarations".                                  ance is shown on the "Declarations" for Build-
                                                                           ings or for tenant's improvements and better-
B. Extensions of Coverage
                                                                           ments an amount of insurance is shown in the
   Payments under these Extensions of Coverage are an                      "Declarations' for Business Personal Property
   ADDITIONAL AMOUNT of insurance and will increase                        and Personal Property of Others:
   the total amount of insurance available for the coverage
                                                                           1.   The ordinance or law:
   involved.
                                                                                a. Regulates the demolition, construction
   1. Accounts Receivable. This policy covers damage to
                                                                                     or repair of buildings, or establishes
        records of accounts receivable up to $25,000 for any
        one "loss" caused by a peril insured against at the                          zoning or land use requirements at the
        premises described in the "Declarations", while being                        premises described in the "Declara-
                                                                                     tions"; and
        conveyed outside the premises or while temporarily
        within other premises for any purpose except storage.                   b. Is in force at the time of "loss";
        It covers:                                                              but coverage applies only in response to the
        a. All sums due the insured from customers, pro-                        minimum requirements of the ordinance or
             vided the insured is unable to collect such sums                   law. Losses and costs incurred in complying
             as the direct result of "loss" to records of ac-                   with recommended actions or standards that
             counts receivable;                                                 exceed actual requirements are not covered.
        b. Interest charges on any loan to offset impaired                 2.   The building sustains:
             collections pending repayments of such sums                        a. Direct physical damage caused by a
             made uncollectible by such "loss";                                      peril insured against under this policy
        c. Collection expense in excess of normal collec-                            and such damage results in enforcement
             tion cost which is made necessary because of                            of or compliance with the ordinance or
             such "loss"; and                                                        law; or
        d. Other expenses, when reasonably incurred by the                      b. Both direct physical damage that is
             insured in re-establishing records of accounts re-                      covered under this policy and direct
             ceivable following such "loss".                                         physical damage that is not caused by a
        Coverage will also apply while the records of ac-                            peril insured against under this policy,
                                                                                     and the building damage in its entirety
        counts receivable are being moved to and while at a
                                                                                     results in enforcement of or compliance
        place of safety because of imminent danger of "loss",
                                                                                     with the ordinance or law.
        and while being returned from such place.
                                                                                but if the building sustains direct physical
         This extension of coverage applies to each building                    damage that is not caused by a peril insured
         described in the "Declarations".                                       against under this policy and such damage is
         The deductible does not apply to this extension.                       the subject of the ordinance or law, then
                                                                                there is no coverage even if the building has
    2.   Arson and Theft Reward. We will pay up to
                                                                                also sustained direct physical damage
         $10,000 as a reward to any individual or group for in-
                                                                                caused by a peril insured against.
         formation which results in the arrest and conviction
         of any person committing an act of arson resulting in             This extension of coverage applies to each build-
         damage to covered property or in the arrest and con-              ing described in the "Declarations".
         viction of any person who commits theft of covered
         property.                                                     B. Coverage for the Value of the Undamaged
                                                                          Part of the Building
         The deductible does not apply to this extension.
                                                                          1. Coverage Agreement
    3.   Building Ordinance or Law Coverage.
                                                                          If the building sustains direct damage caused by
         A. Application of Coverage                                       a peril insured against, we will pay for the value
              The building ordinance or law coverage applies              of the undamaged part of the building caused by
              to B. Coverage for the Value of the Undam-                  enforcement of or compliance with any ordi-
              aged Part of the Building and C. Coverage for               nance or law regulating the construction or repair
              the Increased Cost of Construction for any                  of building(s) that:
              building covered by this policy at the premises                  a. Requires the demolition of the undam-
              described in the "Declarations" or for tenant's                       aged parts of the building;
              improvements and betterments as described un-
                                                                               b. Regulates the construction or repair of
              der business personal property and personal
                                                                                    the building, or establishes zoning or
              property of others only if Paragraphs A. 1. and
                                                                  17
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 56 Page
                                         Filed 06/29/20 of 81 PageID
                                                              59 of 84#:56




          land use requirements at the premises            C. Coverage for Increased Cost of Construction
          described in the "Declarations"; and                1. Coverage Agreement
     c. Is in force at the time of "loss" or dam-             If the building or tenant's improvements and bet-
          age.                                                terments sustain direct physical damage caused
Coverage for the Value of the Undamaged Part                  by a peril insured against, we will pay up to
of the Building is not an additional amount of in-            $25,000 for the increased cost to:
surance. Payment is included within the amount                     a. Repair, replace, or construct the dam-
of insurance for the covered building described                         aged portions of the building or tenant's
in the "Declarations".                                                  improvements and betterments; or
2. Loss Payment - Value of the Undamaged                           b. Reconstruct or remodel undamaged por-
     Part of the Building                                               tions of the building or tenant's im-
We will pay for the value of the undamaged por-                         provements and betterments whether or
tion of the building as a result of any ordinance                       not demolition is required.
or law regulating the construction, use, or repair            caused by enforcement of or compliance with
of building(s) as follows:                                    any ordinance or law regulating the construction,
     a. We will pay the smallest of the follow-               use, or repair of buildings. If the building is re-
         ing if the covered building is not re-               paired or replaced, it must be intended for the
         paired or rebuilt:                                   same use as the current building, unless other-
         1) The actual cash value of the un-                  wise required by an ordinance or law. We will
               damaged part of the building;                  not pay for the increased cost of construction if
                                                              the building is not repaired, replaced, or remod-
         2) The amount of insurance shown in
                                                              eled.
               the "Declarations" for the building
               described in the "Declarations"; or            When a building described in the "Declarations"
                                                              is damaged or destroyed and increased cost of
         3) The difference between the amount
                                                              construction applies to that building in accord-
               of insurance on the insured build-
                                                              ance with C.1.a. above, coverage for the in-
               ing at the time of "loss" or damage
                                                              creased cost of construction also applies to re-
               and the amount paid for "loss" to
                                                              pairs or reconstruction of the following, subject
               the damaged or destroyed portion
                                                              to the same conditions stated in C.1.a.:
               of the insured building.
                                                                   a. The cost of excavations, grading, back-
     b. We will pay the smallest of the follow-
                                                                        filling, and filling;
         ing if the covered building is being re-
         paired or replaced on the same premises                   b. Foundation of the building;
         or another premises:                                      c. Pilings; and
         1) The actual cash value for the un-                      d. Underground pipes, flues, and drains.
               damaged part of the building, if the           2. Loss Payment - Increased Cost of Con-
               insured building is covered on an                   struction
               actual cash value basis;
                                                              The most we will pay is $25,000 for the in-
         2) The replacement cost for the un-                  creased cost of construction that results from any
               damaged part of the building if the            building ordinance or law. Payment for the in-
               insured building is covered on a re-           creased cost of construction is an additional
               placement cost basis;                          amount of insurance.
         3) The amount of insurance shown in               D. Building Ordinance or Law - No Coverage
               the "Declarations" for the building
                                                              We will not pay for "loss" due to any ordinance
               described in the "Declarations"; or
                                                              or law that:
         4) The difference between the amount
                                                              1. You were required to comply with before
               of insurance on the insured build-
                                                                   the "loss", even if the building was undam-
               ing at the time of "loss" or damage
                                                                   aged; and
               and the amount paid for "loss" to
               the damaged or destroyed portion               2. You failed to comply with the ordinance or
               of the insured building.                            law.
                                                              We will not pay any costs associated with the en-
                                                              forcement of or compliance with an ordinance or
                                                              law which requires any insured or others to test
                                                              for, monitor, clean up, remove, contain, treat, de-
                                                      18
        Case: 1:20-cv-03249
           Case             Document
                 MDL No. 2942        #: 1 Filed:
                                Document  567-406/02/20 Page 57 Page
                                                 Filed 06/29/20 of 81 PageID
                                                                      60 of 84#:57




           toxify or neutralize, or in any way respond to or               cally, mechanically, or by other means same as
           assess the effects of "pollutants", "fungus", wet               handwritten signatures.
           or dry rot, or bacteria.                                        "Covered instruments" includes checks, drafts, prom-
           Also, we will not pay any costs associated with                 issory notes, or similar written promises.
           the enforcement of or compliance with an ordi-                  "Forgery" means the signing of the name of another
           nance or law which requires the demolition, re-                 person or organization with intent to deceive; it does
           pair, replacement, reconstruction, remodeling, or               not mean a signature which consists in whole or in
           remediation of property due to contamination by                 part of one’s own named signed with or without au-
           "pollutants" or due to the presence, growth, pro-               thority, in any capacity or for any purpose.
           liferation, spread, or any activity of "fungus",
                                                                           "Occurrence" means for this coverage only, all loss
           wet or dry rot, or bacteria.
                                                                           caused by any person or in which that person is in-
4.   Check, Credit, Debit or Charge Card Forgery or                        volved, whether the loss involves one or more in-
     Alteration. We will pay up to $5,000 for any one                      struments.
     "loss" resulting directly from:
                                                                           This extension applies anywhere in the world.
     a. Forgery or alteration of credit, debit, or charge
                                                                           A $200 deductible applies to this extension.
           cards; and
                                                                      5.   Contingent Business Interruption. We will pay up
     b. Forgery or alteration of any checks, drafts, prom-
                                                                           to $25,000 for your contingent income meaning loss
           issory notes, or similar written promises, orders,
                                                                           of "income" or "rental income" you sustain due to
           or directions to pay a sum certain in money that
                                                                           partial or total "interruption of business" resulting di-
           are:
                                                                           rectly from "loss" or damage to Building(s) or Busi-
           1) Made or drawn by or drawn upon you;                          ness Personal Property of "dependent properties"
           2) Made or drawn by one acting as your Agent;                   from a peril insured against.
           or that are purported to have been so made or                   However, coverage for contingent income does not
           drawn.                                                          apply when the only loss to "dependent properties" is
     We will not pay for "loss" caused by dishonest or                     "loss" or damage to "electronic data", including de-
     criminal acts committed by you, any of your mem-                      struction or corruption of "electronic data". If the
     bers of a limited liability company, or any of your                   "dependent property" sustains "loss" or damage to
     employees, directors, trustees, or authorized repre-                  "electronic data" and other property, this coverage
     sentatives:                                                           will not continue once the other property is repaired,
                                                                           rebuilt, or replaced.
     a. Acting alone or in collusion with other persons;
           or                                                              We will reduce the amount of your "income" or
                                                                           "rental income" loss, other than "extra expense", to
     b. While performing services for you or otherwise.
                                                                           the extent you can resume normal operations by us-
     We will not pay for any "loss" arising from forgery or                ing an available:
     alteration of a credit, debit, or charge card if you have
                                                                           a. Source of materials; or
     not complied fully with the provisions, conditions, or
     other terms under which the card was issued.                          b. Outlet for your products.
     All "losses" committed by any person, whether acting                  "Dependent property" means premises operated by
     alone or in collusion with others, are considered one                 others whom you depend on in any way for continua-
     occurrence which is subject to the $5,000 limit.                      tion of your normal business operations. The "de-
                                                                           pendent properties" are:
     If you are sued for refusing to pay any covered in-
     strument on the basis that it has been forged or al-                  a. Contributing Locations which mean those prem-
     tered and you have our written consent to defend                           ises you depend on as a source of materials or
     against the suit, we will also pay for any reasonable                      services that you need for your operations. Ser-
     legal expense that you incur and pay in that defense.                      vices does not include water, communication,
     The amount we will pay is in addition to the amount                        power supply, or waste water removal properties;
     of insurance applicable to this extension. The deduct-                b. Recipient Locations which mean those premises
     ible does not apply to legal expenses.                                     you depend on as a customer for your products
     You must include with your proof of loss any instru-                       or services;
     ment involved in that loss, or, if that is not possible,              c. Manufacturing Locations which mean those
     an affidavit setting forth the amount and cause of                         premises you depend on to manufacture products
     loss.                                                                      for your customers under contract or sale; or
     Electrical and Mechanical Signatures. We will treat
     signatures that are produced or reproduced electroni-

                                                                 19
          Case: 1:20-cv-03249
             Case             Document
                   MDL No. 2942        #: 1 Filed:
                                  Document  567-406/02/20 Page 58 Page
                                                   Filed 06/29/20 of 81 PageID
                                                                        61 of 84#:58




     d.   Leader Locations which mean those premises                     d.   Remove property of others of a type that would
          you depend on to attract customers to your busi-                    not be covered property under Building(s) -
          ness.                                                               Coverage 1 or Business Personal Property and
     "Dependent properties" do not include roads, bridges,                    Personal Property of Others – Coverage 2; or
     tunnels, waterways, airfields, pipelines, or any other              e.   Extract "pollutants" from land or water, or to re-
     similar areas or structures.                                             move, restore, or replace polluted land or water.
     "Interruption of business" for contingent business in-              This extension of coverage applies to each building
     terruption means the period of time that your busi-                 described in the "Declarations".
     ness is suspended and it:
                                                                    8.   Demolition Cost. This policy covers the cost, not to
     a. Begins with the date of direct "loss" or damage                  exceed $25,000, of demolishing and removing any
          to the "dependent property" caused by a peril in-              undamaged portion of the building after a covered
          sured against; and                                             "loss". The demolition must be required by enforce-
     b. Ends on the date when the "dependent property"                   ment of any ordinance or law regulating the construc-
          should be repaired, rebuilt, or replaced with rea-             tion, use of, or repair of buildings.
          sonable speed and similar quality.
                                                                         This extension of coverage applies to each building
     "Interruption of business" for contingent business in-              described in the "Declarations".
     terruption does not include any increased period re-
     quired due to the enforcement of any ordinance or                   The deductible does not apply to this extension.
     law that:                                                      9.   Employee Dishonesty. We will pay for loss of
     a. Regulates the construction, use, or repair, or re-               "money", "securities", and Business Personal Proper-
          quires the tearing down, of any property; or                   ty and Personal Property of Others - Coverage 2 up to
                                                                         $10,000 per occurrence resulting from dishonest acts
     b. Requires any insured or others to test for, moni-
                                                                         committed by any of your "employees", whether
          tor, clean up, remove, contain, treat, detoxify or
                                                                         identified or not, acting alone or in collusion with
          neutralize, or in any way respond to or assess the
                                                                         other persons (except you or your partner(s)) with the
          effects of "pollutants".
                                                                         intent to:
     The deductible does not apply to this extension.
                                                                         a. Cause you to sustain loss; and
6.   Counterfeit Money. We will pay up to $1,000 per
                                                                         b. Obtain financial benefit (other than salaries,
     workday for loss from the acceptance in good faith of
                                                                              commissions, fees, bonuses, promotions, awards,
     counterfeit money. "Workday" means a day on which
                                                                              profit sharing, pensions, or other employee bene-
     your operations are usually performed.
                                                                              fits earned in the normal course of employment)
     The deductible for this extension is $50.                                for:
7.   Debris Removal. We will pay the cost of removal of                       1) Any "employee"; or
     debris to covered property on the premises described
                                                                              2) Any other person or organization.
     in the "Declarations" caused by a peril insured
     against. This does not apply to any increase of "loss"              This extension is subject to the following:
     resulting from ordinances or laws regulating con-                   a. For any loss, our payment shall not exceed the
     struction or repair of buildings. We will pay up to 5%                   replacement cost of business personal property
     of the total limits for Coverages 1 and 2 plus $25,000                   and personal property of others at the time of
     for debris removal expense.                                              loss, except the cost of "securities" may be de-
     This extension does not cover the cost to:                               termined by the market value at the time of set-
                                                                              tlement;
     a. Remove debris of your property that is not in-
          sured under this policy, or property in your pos-              b. All loss caused by, or involving, one or more
          session that is not covered property under Build-                   "employees", whether the result of a single act or
          ing(s) – Coverage 1 or Business Personal Proper-                    a series of acts, is considered one occurrence;
          ty and Personal Property of Others – Coverage 2;               c. We will pay for loss you sustain through acts
     b. Remove debris of property owned by or leased to                       committed or events occurring during the policy
          the landlord of the building where your described                   period and if loss is discovered during the policy
          premises are located, unless you have a contrac-                    period or is discovered within one year from the
          tual responsibility to insure such property and it                  end of the policy period;
          is insured under this policy;                                  d. Our payment is not increased regardless of the
     c. Remove any property that is property not cov-                         number of people we protect;
          ered under Building(s) – Coverage 1 or Business
          Personal Property and Personal Property of Oth-
          ers – Coverage 2;
                                                               20
     Case: 1:20-cv-03249
        Case             Document
              MDL No. 2942        #: 1 Filed:
                             Document  567-406/02/20 Page 59 Page
                                              Filed 06/29/20 of 81 PageID
                                                                   62 of 84#:59




e. Regardless of the number of years our policy is                     satory damages arising directly from a loss
   in force, the amount of insurance shall not be                      covered by this policy;
   cumulative from year to year;                                  3) Payment of costs, fees, or other expenses
f. If you sustained a loss during the policy period                    you incur in establishing either the existence
   shown in the “Declarations” resulting directly                      or the amount of loss under this policy; or
   from an ”occurrence” taking place:                             4) Payment of expenses related to any legal ac-
   1) Partly during the policy period shown in the                     tion.
         “Declarations”; and                                   d. Any "employee" immediately upon discovery
   2) Partly during the policy period(s) of any pri-              by:
         or renewals;                                             1) You; or
   we will first settle the amount of loss that you               2) Any of your partners, officers, directors, or
   sustained during this policy period. We will then                   members of a limited liability company not
   settle the remaining amount of loss that you sus-                   in collusion with the "employee";
   tained during the policy period(s) of the prior re-
                                                                  of any dishonest act committed by that "employ-
   newals.
                                                                  ee" before or after being hired by you.
g. If you sustained a loss during the period of any
                                                               e. Loss caused by any "employee" for whom simi-
   prior insurance that you could have recovered
                                                                  lar prior insurance has been cancelled and not re-
   under your prior insurance, except that the time
                                                                  instated since the last such cancellation;
   to discover the loss had expired, we will pay the
   loss under this Extension of Coverage, provided:            f. Loss resulting directly or indirectly from trading
                                                                  whether in your name or in a genuine or ficti-
   1) This policy became effective at the time of
                                                                  tious account; or
         cancellation or termination of your prior in-
         surance; and                                          g. Loss resulting from fraudulent or dishonest sign-
                                                                  ing, issuing, cancelling, or failing to cancel a
   2) The loss would have been covered by this
                                                                  warehouse receipt or any papers connected with
         insurance had it been in effect when the act
                                                                  it.
         or events causing the loss were committed
         or occurred.                                          "Employee" means for this coverage only:
   We will pay up to $10,000 or the amount of in-              a. Any natural person:
   surance under your prior insurance, whichever is               1) While in your service (and for 30 days after
   less.                                                               termination of service);
   The loss under this part g. is not an additional               2) Whom you compensate directly by salary,
   amount of insurance and will not increase the to-                   wages, or commissions; and
   tal amount of insurance for Employee Dishones-                 3) Whom you have the right to direct and con-
   ty.                                                                 trol while performing services for you.
We do not cover:                                               b. Any natural person employed by an employment
a. Loss caused by any dishonest or criminal act                   contractor while that person is subject to your di-
   committed by you, or any of your members of a                  rection and control and performing services for
   limited liability company, or any of your part-                you excluding, however, any such person while
   ners, whether acting alone or in collusion with                having care, custody, and control of property
   other persons;                                                 outside the premises described in the "Declara-
b. Loss or that part of any loss, the proof of which              tions".
   as to its existence or amount is dependent upon:            c. Any natural person who is leased to you under a
   1) An inventory computation; or                                written agreement between you and a labor leas-
                                                                  ing firm to perform duties related to the conduct
   2) A profit and loss computation.
                                                                  of your business.
c. Loss that is an indirect result of any act or occur-
                                                               d. Any natural person who is a former "employee",
   rence covered by this policy including, but not
                                                                  director, partner, member of a limited liability
   limited to, loss caused by:
                                                                  company, representative, or trustee retained as a
   1) Your inability to realize income that you                   consultant while performing services for you.
         would have realized had there been no loss
                                                               e. Any natural person who is a guest student or in-
         of, or loss from damage to covered property;
                                                                  tern pursuing studies or duties, excluding how-
   2) Payment of damages of any type for which                    ever, any such person while having care, custo-
         you are legally liable. We will pay compen-              dy, or control of covered property outside the
                                                                  premises described in the "Declarations".
                                                          21
         Case: 1:20-cv-03249
            Case             Document
                  MDL No. 2942        #: 1 Filed:
                                 Document  567-406/02/20 Page 60 Page
                                                  Filed 06/29/20 of 81 PageID
                                                                       63 of 84#:60




    f. Any natural person who is a property manager of                b.   Damaged to electrical apparatus which is part of
       properties owned by you.                                            covered property caused by electricity other than
    g. Any natural person who is acquired as an “em-                       lightning, except for ensuing fire damage; or
       ployee” through consolidation or merger.                       c. Breakage during installation, repairing or dis-
    "Employee" does not mean any:                                          mantling, or breakage during transportation, un-
                                                                           less caused by fire, lightning, collision, derail-
    a. Agent, broker, factor, commission merchant,
                                                                           ment, or overturn of vehicle.
       consignee, independent contractor, or representa-
       tive of the same general character; or                     13. Fine Arts. We will pay up to $25,000 for a "loss"
                                                                      caused by a peril insured against, to your fine arts on
    b. Manager of a limited liability company, director,
                                                                      the premises described in the "Declarations". Fine
       or trustee except while performing acts coming
                                                                      arts mean property that is rare or has historical value,
       within the scope of the usual duties of an "em-
                                                                      such as paintings, etchings, drawings, rare books,
       ployee".
                                                                      tapestries, or stained glass.
    “Occurrence” means for this coverage only:
                                                                      We will not cover fine arts that are on display at fair-
    a. An individual act;                                             grounds or at a national or international exposition.
    b. The combined total of all separate acts whether
                                                                      We do not cover "loss" caused by a process to repair,
       or not related; or
                                                                      retouch, restore, adjust, service, or maintain your fine
    c. A series of acts whether or not related;
                                                                      arts. If a fire or explosion results, we do cover the
                                                                      "loss" caused by the fire or explosion.
    committed by an “employee” acting alone or in col-
    lusion with other persons, during the policy period               This extension of coverage applies to each building
    shown in the “Declarations”, except as provided un-               described in the "Declarations".
    der Paragraphs f. and g. of This extension subject to
                                                                  14. Fire Department Service Charges. We will pay
    the following under Employee Dishonesty – Section
                                                                      reasonable charges made by a fire department for
    VIII Extensions of Coverage.
                                                                      services rendered as a result of an insured "loss".
    The deductible for this extension is $200.
                                                                      This extension of coverage applies to each building
10. Expenses for Loss Adjustment. We will pay up to
                                                                      described in the "Declarations".
    $5,000 for expenses involved in the preparation of
    loss data, inventories, and appraisals. This does not             The deductible does not apply to this extension.
    include expenses incurred in using a public adjuster.         15. Fire Extinguisher Recharge. We will pay expenses
    This extension of coverage applies to each building               incurred to recharge portable fire extinguishers after
    described in the "Declarations".                                  they are used to fight a fire.

    The deductible does not apply to this extension.                  This extension of coverage applies to each building
                                                                      described in the "Declarations".
11. Expenses for Security. We will pay up to $2,500 for
    expenses incurred for security after a covered "loss"             The deductible does not apply to this extension.
    to protect the covered property from further damage.          16. Income Protection - Off-Premises Utility Proper-
    This extension of coverage applies to each building               ties Failure. We will pay up to $25,000 for your loss
    described in the "Declarations".                                  of "income", "rental income", and "extra expense"
                                                                      you sustain due to partial or total "interruption of
    The deductible does not apply to this extension.                  business" resulting from the interruption of service to
12. Exterior Signs, Lights, and Clocks. We will pay up                the premises described in the "Declarations".
    to $5,000 for "loss" caused by a peril insured against            The "interruption of business" must result directly
    to lights, clocks, and permanently mounted unat-                  from "loss" to the following property, not on the
    tached exterior signs which you own or which are in               premises described in the "Declarations" from a peril
    your care, custody, or control and for which you are              insured against:
    contractually responsible. We will cover all lights,
                                                                      A. Communication Supply Property, meaning prop-
    clocks, and permanently mounted unattached signs
                                                                           erty supplying communication services, includ-
    on the premises described in the "Declarations".
                                                                           ing telephone, radio, microwave, or television
    We will not pay for "loss" caused by:                                  services, to the premises described in the "Decla-
    a. Wear and tear, gradual deterioration, faulty man-                   rations", such as:
         ufacture or installation, inherent vice, extremes                 1) Communication transmission lines (includ-
         of temperature, dampness of atmosphere, or me-                         ing fiber optic transmission lines);
         chanical breakdown;
                                                                           2) Coaxial cables; and

                                                             22
        Case: 1:20-cv-03249
           Case             Document
                 MDL No. 2942        #: 1 Filed:
                                Document  567-406/02/20 Page 61 Page
                                                 Filed 06/29/20 of 81 PageID
                                                                      64 of 84#:61




       3) Microwave radio relay except satellites.                described in the "Declarations" from a peril insured
    B. Power Supply Property, meaning the following               against.
       types of property supplying electricity, steam, or         We will not pay any "loss" you sustain caused by
       gas to the premises described in the "Declara-             your cancelling the lease.
       tions":
                                                                  This extension of coverage applies to each building
       1) Utility generating plants;                              described in the "Declarations".
       2) Switching stations;
                                                                  Leasehold interest means the following:
       3) Substations;
                                                                  a. Tenant’s Lease Interest, meaning the difference
       4) Transformers; and                                            between the:
       5) Transmission lines.                                          1) Rent you pay at the premises described in
    C. Water Supply Property, meaning the following                         the "Declarations"; and
       types of property supplying water to the premis-                2) Rental value of the premises described in the
       es described in the "Declarations":                                  "Declarations".
       1) Pumping stations; and                                   B. Bonus payments, meaning the unamortized por-
       2) Water mains.                                                 tion of the cash bonus that will not be refunded
    D. Wastewater Removal Property, meaning a utility                  to you. A cash bonus is money you paid to ac-
       system for removing wastewater and sewage                       quire your lease. It does not include:
       from the premises described in the "Declara-                    1) Rent, whether or not prepaid; or
       tions", other than a system designed primarily for              2) Security.
       draining storm water. The wastewater removal
                                                                  C. Improvements and Betterments, meaning the
       property includes sewer mains, pumping sta-
                                                                       unamortized portion of payments made by you
       tions, and similar equipment for moving the ef-
                                                                       for improvements and betterments. It does not
       fluent to a holding treatment or disposal facility,
                                                                       include the value of improvements and better-
       and includes such facilities.
                                                                       ments recoverable under any other insurance, but
    Coverage under this policy does not apply to inter-                only to the extent such other insurance is valid.
    ruption in service caused by or resulting from a dis-              Improvements and betterments are fixtures, al-
    charge of water or sewage due to heavy rainfall or                 terations, installations, or additions:
    flooding.
                                                                       1) Made a part of the building or structure you
    We will only pay for loss of "income", "rental in-                      occupy but do not own; and
    come", and "extra expense" sustained by you after the
                                                                       2) You acquire or made at your expense but
    first 24 hours following "loss" to off-premises com-
                                                                            cannot legally remove.
    munication supply property, power supply property,
    water supply property, or waste water removal prop-           D. Prepaid Rent, meaning the unamortized portion
    erty.                                                              of any amount of advance rent you paid that will
                                                                       not be refunded to you. This does not include
    Transmission lines include all lines which serve to                the customary rent due at:
    transmit communication service or power, including
                                                                       1) The beginning of each month; or
    links which may be identified as distribution lines.
                                                                       2) Any other rental period.
    This extension of coverage applies to each building
                                                                  Amount of Insurance
    described in the "Declarations".
                                                                  We will pay your "net leasehold interest" at the time
    The deductible does not apply to this extension.              of loss up to $15,000 for loss you sustain because of
17. Key Replacement. If keys to your building(s) are              the cancellation of any one lease. This applies to:
    stolen during a theft loss, we will pay, at your re-          a. Tenant’s Lease Interest
    quest, up to $5,000 to replace the keys and locks to
                                                                        1) But, if your lease is cancelled and your land-
    the doors of your premises.
                                                                            lord lets you continue to use your premises
    This extension of coverage applies to each building                     under a new lease or other arrangement, the
    described in the "Declarations".                                        most we will pay for loss because of the
                                                                            cancellation of any one lease is the lesser of:
18. Leasehold Interest. We will pay for leasehold inter-
    est you sustain due to the cancellation of your lease                   a) The difference between the rent you
    resulting directly from "loss" or damage to build-                           now pay and the rent you will pay under
    ing(s) or business personal property at the premises                         the new lease or other arrangement; or


                                                             23
   Case: 1:20-cv-03249
      Case             Document
            MDL No. 2942        #: 1 Filed:
                           Document  567-406/02/20 Page 62 Page
                                            Filed 06/29/20 of 81 PageID
                                                                 65 of 84#:62




         b) Your "net leasehold interest" at the time               b.   Applicable to Bonus Payments, Improvements
               of loss.                                                  and Betterments, or Prepaid Rent.
     2) Your "net leasehold interest" decreases au-                      "Net leasehold interest" means your "monthly
         tomatically each month. The amount of "net                      leasehold interest" times the number of months
         leasehold interest" at any time is your "gross                  left in your lease.
         leasehold interest" times the leasehold inter-         19. Money and Securities. We will pay up to $10,000
         est factor for the remaining months of your                for any one "loss" caused by a peril insured against to
         lease. A proportionate share applies for any               "money" or "securities" while in or on the premises
         one period of time less than a month.                      described in the "Declarations" or within a bank or
b. Bonus Payments, Improvements and Better-                         savings institution.
     ments, and Prepaid Rent                                        We will pay for "money" and "securities" while being
     1) If your lease is cancelled and your landlord                conveyed by the insured or by an authorized employ-
         lets you continue to use your premises under               ee up to $10,000 for any one "loss" caused by a peril
         a new lease or other arrangement, the most                 insured against.
         we will pay for loss because of the cancella-              We will pay up to $10,000 for "loss" if the "loss" oc-
         tion of any one lease is the lesser of:                    curs inside the home of the insured or an authorized
         a) The loss sustained by you; or                           employee.
         b) Your "net leasehold interest" at the time               We will pay for "money" and "securities" destruction
               of loss.                                             up to $10,000 for any one "loss" caused by a peril in-
     2) Your "net leasehold interest" decreases au-                 sured against. "Money" and "securities" destruction
         tomatically each month. The amount of each                 means "loss" by destruction of "money" and "securi-
         decrease is your "monthly leasehold inter-                 ties" within the premises described in the "Declara-
         est". A proportionate share applies for any                tions".
         period of time less than a month.
                                                                    This does not include "loss" caused by unexplained
Definitions                                                         or mysterious disappearance or abstraction.
"Gross leasehold interest" means the difference be-
                                                                    This extension of coverage applies to each building
tween the:
                                                                    described in the "Declarations".
a. Monthly rental value of the premises you lease;
     and                                                        20. Newly Acquired or Constructed Property.
b. Actual monthly rent you pay including taxes, in-                 A. If this policy covers Building(s), you may extend
     surance, janitorial, or other services that you pay               that insurance to apply up to 50% of the limit for
     as part of the rent.                                              Coverage 1 or $500,000, whichever is less, on:
This amount is not changed:                                            1) Newly acquired buildings at other than the
                                                                            location(s) described in the "Declarations";
a. Whether you occupy all or part of the premises;
                                                                            or
     or
                                                                       2) New additions, new buildings, and new
b. If you sublet the premises.
                                                                            structures when constructed on the insured
"Monthly leasehold interest" means the monthly por-                         premises, including materials, equipment,
tion of covered Bonus Payments, Improvements and                            and supplies on or within 1,500 feet of the
Betterments, and Prepaid Rent. To find your "month-                         insured premises;
ly leasehold interest", divide your original costs of
                                                                       provided there is no other insurance applicable.
Bonus Payments, Improvements and Betterments,
and Prepaid Rent by the number of months left in                    B. If this policy covers your Business Personal
your lease at the time of the expenditure.                             Property and Personal Property of Others, you
                                                                       may extend that insurance to apply up to 25% of
"Net Leasehold Interest":
                                                                       the limit for Coverage 2 or $250,000, whichever
a. Applicable to Tenant’s Lease Interest                               is less, on newly acquired Business Personal
   "Net leasehold interest" means the present value of                 Property and Personal Property of Others in a
   your "gross leasehold interest" for each remaining                  newly acquired or leased building other than the
   month of the term of the lease at the rate of inter-                location(s) described in the "Declarations";
   est.                                                                provided there is no other insurance applicable.
   The "net leasehold interest" is the amount that,                 C. You may apply up to one month's actual business
   equivalent to your receiving the "Gross Leasehold                   income loss or $250,000, whichever is less on:
   Interest" for each separate month of the unexpired
                                                                       1) Newly acquired Building(s) or Business
   term of the lease.
                                                                            Personal Property and Personal Property of
                                                           24
        Case: 1:20-cv-03249
           Case             Document
                 MDL No. 2942        #: 1 Filed:
                                Document  567-406/02/20 Page 63 Page
                                                 Filed 06/29/20 of 81 PageID
                                                                      66 of 84#:63




              Others in a newly leased building at other                increase if you have insured business personal prop-
              than the location(s) described in the "Decla-             erty to 100% of full replacement cost of your average
              rations"; or                                              monthly values during the 12 months immediately
         2) New additions, new buildings, and new                       preceding the date when the "loss" or damage occurs.
              structures when constructed on the described          23. Personal Articles. Business Personal Property and
              premises, including materials, equipment,                 Personal Property of Others - Coverage 2 is extended
              and supplies on or within 1,500 feet of the               to cover household and personal articles of the in-
              described premises, if "loss" to the new ad-              sured, the insured's partners, members or managers of
              ditions, new buildings, and new structures                a limited liability company, the insured's officers, or
              delays the start of your business. The "inter-            the insured's employees for loss caused by a peril in-
              ruption of business" will start on the day                sured against. We will pay up to $10,000 for any one
              your business would have started if the                   "loss" at the premises described in the "Declarations".
              "loss" had not occurred;
                                                                        This extension of coverage applies to each building
         provided there is no other insurance applicable.               described in the "Declarations".
    This extension shall apply for 90 days after the acqui-
                                                                    24. Pollutants Clean Up and Removal. We will cover
    sition or start of construction, provided the policy
                                                                        the cost to extract "pollutants" from land or water on
    remains in force or is renewed.
                                                                        the premises described in the "Declarations" if the re-
    You shall report values involved and pay any addi-                  lease, discharge, or dispersal of "pollutants" is caused
    tional premium.                                                     by a peril insured against during the policy period.
    This extension does not apply to property while in                  We will pay up to $25,000 for all "losses" throughout
    transit.                                                            the year. The "loss" must be reported to us within 180
21. Non-Owned Detached Trailers. Business Personal                      days after the "loss" or the end of the policy period,
    Property and Personal Property of Others - Coverage                 whichever is the later date.
    2 is extended to cover non-owned detached trailers              25. Property in Danger. This policy covers up to 45
    that you do not own, provided that:                                 days for any "loss" to covered property removed from
    A. The trailer is used in your business;                            the premises described in the "Declarations" or at a
                                                                        temporary location because of danger of damage by a
    B. The trailer is in your care, custody, or control at
                                                                        peril insured against or to repair damage to the cov-
         the insured premises described in the "Declara-
                                                                        ered property.
         tions"; and
    C. You have a contractual responsibility to pay for                 This extension of coverage applies to each building
         "loss" or damage to the trailer.                               described in the "Declarations".
    We will not pay for any "loss" or damage that occurs:           26. Temporarily Off-Premises - Business Personal
    a. While the trailer is attached to any motor vehicle               Property and Personal Property of Others - Cov-
         or motorized conveyance, whether or not the mo-                erage 2. This extension includes coverage for busi-
         tor vehicle or motorized conveyance is in mo-                  ness personal property and personal property of oth-
         tion; or                                                       ers up to $25,000, and coverage for salesmen's sam-
                                                                        ples up to $5,000 for "loss" caused by a peril insured
    b. During hitching or unhitching operations or
                                                                        against except while in transit and other than "equip-
         when a trailer becomes accidentally unhitched
                                                                        ment breakdown" to transportable "covered equip-
         from a motor vehicle or motorized conveyance.
                                                                        ment" as provided in Section IV – Additional Cov-
    We will pay up to $5,000 for any one "loss" caused                  erages – D. Equipment Breakdown Coverage. This
    by a peril insured against to non-owned detached                    extension applies only to business personal property
    trailers.                                                           and personal property of others at a location you do
    This insurance is excess over the amount due (wheth-                not own, lease, or operate and for not more than 60
    er you can collect on it or not) from any other insur-              days.
    ance covering such property.                                        We will cover business personal property and per-
    This extension of coverage applies to each building                 sonal property of others and salesmen's samples at
    described in the "Declarations".                                    exhibitions or trade shows for not more than 60 days.
                                                                        This extension shall not apply to property rented to
22. Peak Season Coverage - Business Personal Prop-                      others and property sold on installment or deferred
    erty and Personal Property of Others - Coverage                     payment plans after delivery to customers.
    2. We will pay up to 25% of the limit for Business
    Personal Property and Personal Property of Others -             27. Transportation - Airborne Property. We will pay
    Coverage 2 to cover "loss" to business personal prop-               up to $25,000 for "loss" to Business Personal Proper-
    erty during a peak season. We will only provide this                ty and Personal Property of Others - Coverage 2 in or
                                                               25
        Case: 1:20-cv-03249
           Case             Document
                 MDL No. 2942        #: 1 Filed:
                                Document  567-406/02/20 Page 64 Page
                                                 Filed 06/29/20 of 81 PageID
                                                                      67 of 84#:64




    on an "aircraft" owned, leased, or operated by or for              This extension of coverage applies to each building
    you or in or on an "aircraft" of a common or contract              described in the "Declarations".
    carrier. The "loss" must be caused by fire; lightning;             The deductible does not apply to this extension.
    flood; earthquake; landslide; windstorm; theft; rob-
                                                                   30. Heating and Air Conditioning Equipment. Busi-
    bery; or crashing of the "aircraft".
                                                                       ness Personal Property and Personal Property of Oth-
    This extension applies anywhere in the world.                      ers – Coverage 2 is extended to cover heating or air
28. Transportation. We will pay up to $25,000 for                      conditioning equipment which is in your care, custo-
    "loss" to Business Personal Property and Personal                  dy, or control and for which you are contractually re-
    Property of Others - Coverage 2 in or on a vehicle                 sponsible. The heating and air conditioning equip-
    owned, leased, or operated by or for you; in or on a               ment must be permanently attached to the building on
    vehicle of a common or contract carrier; or on a dock,             the premises described in the "Declarations".
    pier, bulkhead, platform, or station while in the cus-
                                                                       We will pay up to $20,000 for any one "loss" caused
    tody of a common or contract carrier. The "loss" must
                                                                       by a peril insured against to heating and air condi-
    be caused by fire; lightning; flood; earthquake; land-
                                                                       tioning equipment.
    slide; windstorm; collapse of bridge, dock, or culvert;
    theft; "robbery"; or collision (excluding roadbed col-             This extension of coverage applies to each building
    lision), upset, or overturn of transporting vehicle.               described in the "Declarations".
    This extension includes $1,000 of coverage for tools           31. Laptop Computers Off-Premises. We will pay up
    and equipment.                                                     to $10,000 for laptops, notebooks, and other
    This extension applies away from premises only                     handheld computers for "loss" caused by a peril in-
    while in the United States of America, its territories             sured against while in transit, temporarily at your
    or possession, Puerto Rico, or Canada.                             home, or at a premise you do not own, lease, or oc-
                                                                       cupy. We will only cover laptops, notebooks, and
29. Valuable Papers and Records. Business Personal
                                                                       handheld computers while in the United States of
    Property and Personal Property of Others - Coverage
                                                                       America, its territories or possessions, Puerto Rico,
    2 is extended to cover the "extra expense" incurred in
                                                                       or Canada.
    the reproduction of your valuable papers and records
    and your interest in the valuable papers of others             32. Data Breach Response Expenses. We will pay up
    when destroyed by a peril insured against at the                   to $10,000 for Data Breach Response Expenses if
    premises described in the "Declarations", while being              you have a "personal data breach" that is:
    conveyed outside the premises, or temporarily within                   a. First discovered by you during the policy pe-
    other premises for any purpose except storage.                             riod;
    Coverage will also apply while your valuable papers                    b. Reported to us within 30 days from the date it
    and records and your interest in the valuable papers                       is first discovered by you; and
    of others are being moved to and while at a place of                   c. The "personal data breach" takes place in the
    safety because of imminent danger of "loss" and                            "coverage territory".
    while being returned from such place.
                                                                       This $10,000 limit of insurance is the most we will
    "Loss" or damage to valuable papers and records will               pay for the sum of all costs covered by Data Breach
    be valued at the cost of restoration or replacement of             Response Expenses under Paragraph A. Data Breach
    the lost or damaged information. To the extent that                Response Expenses - What is Covered, because of
    the contents of the valuable papers and records are                all "personal data breaches" occurring during the pol-
    not restored, the valuable papers and records will be              icy period.
    valued at the cost of replacement with blank materi-
    als of substantially identical type.                               We will pay up to $5,000 for the sum of all costs
    Valuable papers and records means inscribed, print-                covered under Paragraph A.1) Legal Services and Fo-
    ed, or written:                                                    rensic Information Technology Services because of
                                                                       all "personal data breaches" occurring during the pol-
       a. Documents;                                                   icy period. This sublimit is part of, and not in addi-
       b. Manuscripts; and                                             tion to, the $10,000 limit of insurance for Data
       c. Records;                                                     Breach Response Expenses.
    including: abstracts, books, deeds, drawings, films,               These limits apply regardless of the number of "per-
    maps, or mortgages. But valuable papers and records                sonal data breaches" occurring during the policy pe-
    does not mean "money" or "securities".                             riod.
    This extension is limited to $25,000 for any one                   A "personal data breach" may first be discovered by
    "loss".                                                            you in one policy period, but it may result in cause
                                                                       covered costs in one or more subsequent policy peri-
                                                              26
      Case: 1:20-cv-03249
         Case             Document
               MDL No. 2942        #: 1 Filed:
                              Document  567-406/02/20 Page 65 Page
                                               Filed 06/29/20 of 81 PageID
                                                                    68 of 84#:65




   ods. If so, the most we will pay for covered costs                           help the "affected individual" to recover
   arising from such "personal data breach" is $10,000.                         control over their personal identity. This in-
                                                                                cludes, with the permission and cooperation
   Coverage for Services to Affected Individuals pro-
                                                                                of the "affected individual", contacting au-
   vided under Paragraph A.3), is limited to costs to
                                                                                thorities, credit bureaus, creditors, and busi-
   provide such services for a period of up to one year
                                                                                nesses for the process of correcting credit,
   from the date of the notification to the "affected indi-
                                                                                other records, and accounts, within the con-
   viduals". Notwithstanding, coverage for Identity
                                                                                straints of what is possible and reasonable,
   Restoration Case Management Services initiated
                                                                                to restore control over their personal identity
   within such one year period may continue for a peri-
   od of up to one year from the date such Identity Res-       B. Exclusions
   toration Case Management Services are initiated.
                                                                   We do not cover any costs for a "personal data breach"
   The deductible does not apply to this extension.                arising from the following:
A. Data Breach Response Expenses -What is Covered                  1) Your intentional or willful complicity in a "personal
                                                                      data breach".
   1) Legal and Forensic Information Technology Ser-
      vices – We will pay your necessary and reasona-              2) Any criminal; fraudulent; dishonest act, error, or
      ble costs for the following outside professional                omission; or any intentional or knowing violation of
      services:                                                       the law by you.
       a)   Legal Services - Professional legal counsel            3) Any "personal data breach" occurring prior to the
            review of the "personal data breach" and                  time when Data Breach Response Expenses coverage
            how you should best respond to it.                        was added to the Ultrapack Plus Commercial Proper-
                                                                      ty Coverage Part regardless of when the first "per-
       b) Forensic Information Technology Services -
                                                                      sonal data breach" was discovered by you.
          Professional information technologies re-
          view, if needed, to determine the nature and             4) Any third party liability or defense costs.
          extent of the "personal data breach", and the
                                                                   5) Costs to research any deficiency, except as specifical-
          number and identities of the "affected indi-
                                                                      ly provided under Paragraph A. 1)b) Forensic Infor-
          viduals".
                                                                      mation Technology Services. This includes, but is not
   2) Notification to Affected Individuals - We will                  limited to, any deficiency in your systems, proce-
      pay your necessary and reasonable costs to pro-                 dures, or physical security that may have contributed
      vide notification of the "personal data breach" to              to a "personal data breach".
      "affected individuals".
                                                                   6) Costs to correct any deficiency in your systems, pro-
   3) Services to Affected Individuals - We will pay                  cedures, or physical security that may have contribut-
      your necessary and reasonable costs to provide                  ed to a "personal data breach".
      the following services to "affected individuals":
                                                                   7) Any fines or penalties including, but not limited to,
      a) Informational Materials – A packet of loss                   fees or surcharges from affected financial institutions.
           prevention and customer support infor-
           mation is available.                                    8) Any costs arising out of criminal investigations or
      b) Help Line – A toll-free telephone line for                   proceedings.
           "affected individuals" with questions about             9) Any threat, extortion, or blackmail including, but not
           the "personal data breach" or wanting to re-               limited to, ransom payments and private security as-
           quest additional services as listed in Para-               sistance.
           graphs c) and d) below.
                                                                   10) Any virus or other "malicious code" that is or be-
      c) Monitoring Services – An electronic service
                                                                       comes named and recognized by the CERT Coordi-
           automatically monitoring for activities af-
           fecting an individual's credit files, public                nation Center, McAfee, Secunia, Symantec, or other
           records, and/or criminal records. Monitor-                  comparable third party monitors of malicious code
                                                                       activity.
           ing Services are subject to the type of data
           released and to the "affected individuals" en-          11) Your reckless disregard for the security of "personal-
           rolled for this service with the designated                 ly identifying information" in your care, custody, or
           service provider.                                           control.
      d) Identity Restoration Case Management –
                                                                   12) Your purposeful off-shoring of the processing, stor-
           This covers the services of an identity resto-
                                                                       age, or other use of data containing "personally iden-
           ration professional. This professional will

                                                              27
           Case: 1:20-cv-03249
              Case             Document
                    MDL No. 2942        #: 1 Filed:
                                   Document  567-406/02/20 Page 66 Page
                                                    Filed 06/29/20 of 81 PageID
                                                                         69 of 84#:66




     tifying information" to a jurisdiction outside of the                              municated with "affected individuals";
     "coverage territory".                                                              and
C.   Additional Conditions                                                          b) The scope of services that you desire for
                                                                                       the "affected individuals". For example,
      1) Bankruptcy or Insolvency - Bankruptcy or in-
                                                                                       coverage may be structured to provide
         solvency of you or your estate will not relieve
                                                                                       fewer services in order to make those
         us of our obligations under this Data Breach
                                                                                       services available to more "affected indi-
         Response Expenses coverage.
                                                                                       viduals" without exceeding the available
      2) Due Diligence - You agree to use due diligence                                Data Breach Response Expenses cover-
         to prevent and mitigate costs covered under this                              age limit.
         Data Breach Response Expenses coverage. This
                                                                         5) Service Providers
         includes, but is not limited to, complying with
         reasonable and industry-accepted protocols for                        a)    We will only pay under this Data Breach
         the following:                                                              Response Expenses coverage for services
         a) Providing and maintaining appropriate phys-                              that are provided by service providers ap-
             ical security for your premises, computer                               proved by us. Approval of an alternate ven-
             systems, and hard copy files, electronic me-                            dor must be obtained prior to the consulta-
             dia, handheld devices, and storage devices;                             tion process. We will only pay reasonable
         b) Providing and maintaining appropriate com-                               and customary charges associated with ser-
             puter, network, and Internet security;                                  vices covered under this Data Breach Re-
                                                                                     sponse Expenses coverage provided by an
         c) Maintaining and updating at appropriate in-
                                                                                     alternate vendor.
             tervals back-ups of computer data;
         d) Protecting transactions, such as using en-                         b) Prior to the pre-notification consultation de-
             cryption when processing credit card, debit                          scribed in the Pre-Notification Consultation
             card, and check payments;                                            Condition, you must come to an agreement
         e) Appropriate disposal of files containing                              with us regarding the service provider(s) to
             "personally identifying information", includ-                        be used for the Notification to Affected In-
             ing shredding hard copy files and destroying                         dividuals and Services to Affected Individu-
             physical media used to store "electronic da-                         als as described in Paragraph A. Data
             ta"; and                                                             Breach Response Expenses - What is
                                                                                  Covered, Paragraphs 2) and 3). We will
         f) Providing appropriate security awareness
                                                                                  suggest a service provider. If you prefer to
             training on your physical, electronic, and
                                                                                  use an alternate service provider, our cover-
             procedural security measures.
                                                                                  age is subject to the following limitations:
      3)    Legal Advice - The services provided under this
                                                                                     i. Such alternate service provider(s) must
            Data Breach Response Expenses coverage are
                                                                                        be approved by us prior to the consulta-
            not legal recommendations for action. Our de-
                                                                                        tion process;
            termination of what is, or is not covered under
            this coverage does not represent legal advice or                         ii. Our payment for services provided by
            counsel from us about what action you should,                                any alternate service provider will not
            or should not do.                                                            exceed the amount that we would have
                                                                                         paid using the service provider we had
      4) Pre-Notification Consultation - You agree to
                                                                                         suggested; and
         consult with us prior to issuing any notification
         to "affected individuals". We assume no re-                                iii. Such alternate service provider must
         sponsibility under this Data Breach Response                                    provide services that are reasonably
         Expenses coverage for any services promised to                                  equivalent or superior in both kind and
         "affected individuals" without our prior agree-                                 quality to the services that would have
         ment. If possible, this pre-notification consulta-                              been provided by the service provider
         tion will also include the designated service                                   we had suggested.
         provider(s) as agreed to under the Service Pro-
                                                                          c)   We will only pay for Legal Services under this
         viders Condition. You must provide the follow-
                                                                               Data Breach Response Expenses coverage from
         ing at our pre-notification consultation with
                                                                               licensed legal counsel.
         you:
                                                                    6)    Services - The following conditions apply regarding
              a)   Information about the "personal data
                                                                          any services provided to you or any "affected indi-
                   breach" that may appropriately be com-
                                                                          vidual" by us, our designees, or any service firm paid
                                                               28
          Case: 1:20-cv-03249
             Case             Document
                   MDL No. 2942        #: 1 Filed:
                                  Document  567-406/02/20 Page 67 Page
                                                   Filed 06/29/20 of 81 PageID
                                                                        70 of 84#:67




      for in whole or in part under this Data Breach Re-               d) Permit us to inspect the property and records
      sponse Expenses coverage:                                           proving the "personal data breach".
      a) The effectiveness of such services depends on
                                                                       e)    Send us, within 60 days after the "personal data
         your cooperation and assistance;
                                                                             breach", your signed and sworn proof of loss
      b) All services may not be available or applicable to                  statement which includes:
         all "affected individuals". For example, "affected
                                                                              i. Time and cause of the "personal data breach";
         individuals" who are minors or foreign nationals
         may not have credit records that can be provided                     ii. Other policies which may cover the "personal
         or monitored. Service in Canada will be different                        data breach";
         from service in the United States and Puerto Rico
                                                                             iii. The method of the "personal data breach";
         in accordance with local conditions;
                                                                             iv. The approximate number of "affected indi-
      c) We cannot guarantee, after our vendor has pro-
                                                                                 viduals" as a result of the "personal data
         vided the applicable services, that the problems
                                                                                 breach";
         associated with the covered "personal data
         breach" will be eliminated; and                                      v. A detailed description of the type and nature
                                                                                 of the information that was compromised;
      d) You will have a direct relationship with the pro-
         fessional service firms paid for in whole or in part                vi. Whether or not the information was encrypt-
         under this coverage. Those firms work for you.                          ed and if so, the level of encryption;
7)    Time Limits                                                            vii. Whether or not law enforcement has been no-
                                                                                  tified;
      a) You must report a "personal data breach" to us
         within 30 days of your discovery of the "personal                  viii. If available, the states in which the "affected
         data breach".                                                            individuals" are domiciled; and
      b) You have up to one year from the date of report-                    ix. If available who received the "personally
         ing a "personal data breach" to initiate the ser-                       identifying information" as a result of the
         vices provided for you.                                                 "personal data breach".
      c) An "affected individual" has up to one year from       D.   Additional Data Breach Definitions
         the date the notification is received of a "personal        x "Affected Individual" means any person who is your
         data breach" to initiate the credit report monitor-           current, former, or prospective customer, client, mem-
         ing services provided.                                        ber, director, or employee and whose "personally iden-
          Once initiated the credit monitoring services will           tifying information" is lost, stolen, accidentally re-
          continue to be provided to that person for two               leased, or accidentally published by a "personal data
          years.                                                       breach" covered under this Extension of Coverage.
                                                                       This definition is subject to the following provisions:
      d) Credit Report Monitoring and Identity Restoration
         Case Management Services will be provided by                  1. "Affected individual" does not include any busi-
         our Designated Service Provider for a period of                  ness or organization. Only an individual person
         12 consecutive months from the inception of the                  may be an "affected individual".
         Credit Report Monitoring and Identity Restoration             2. An "affected individual" must have a direct rela-
         Case Management Services.                                        tionship with your interests as an insured under this
8) Additional Duties After a Personal Data Breach - In                    policy. The following are examples of individuals
   case of a covered "personal data breach", you must                     who would not meet this requirement:
   perform the following duties:                                        a.    If you aggregate or sell information about indi-
      a) Give us prompt notice of the "personal data                          viduals as part of your business, the individuals
         breach". As stated in the Time Limits condition,                     about whom you keep such information do not
         you must report the "personal data breach" to us                     qualify as "affected individuals". However, spe-
         within 60 days of "your" discovery.                                  cific individuals may qualify as "affected indi-
                                                                              viduals" for another reason, such as being an
     b) Take all reasonable steps to protect "personally                      employee of yours.
        identifying information" remaining in your care,
        custody, or control.                                            b.    If you store, process, transmit, or transport rec-
                                                                              ords, the individual whose "personally identify-
     c)   Preserve all evidence of the "personal data                         ing information" you are storing, processing,
          breach".                                                            transmitting, or transporting for another entity do
                                                                29
          Case: 1:20-cv-03249
             Case             Document
                   MDL No. 2942        #: 1 Filed:
                                  Document  567-406/02/20 Page 68 Page
                                                   Filed 06/29/20 of 81 PageID
                                                                        71 of 84#:68




          not qualify as "affected individuals". However,                 3.   "Personal data breach" includes situations where
          specific individuals may qualify as "affected in-                    there is a reasonable cause to suspect that such
          dividuals" for another reason, such as being an                      "personally identifying information" has been
          employee of yours.                                                   lost, stolen, accidentally released, or accidentally
                                                                               published, even if there is no firm proof.
     c.   You may have operations, interests, or properties
          that are not insured under this policy. Individuals             All "personal data breach" that are discovered at the
          who have a relationship with you through such                   same time or arise from the same cause will be con-
          other operations, interests, or properties do not               sidered one "personal data breach".
          qualify as "affected individuals". However, spe-
          cific individuals may qualify as "affected indi-       x    "Personally identifying information" means information
          viduals" for another reason, such as being an               that could be used to commit fraud or other illegal activity
          employee of yours.                                          involving the credit or identity of an "affected individual".
                                                                      This includes but is not limited to, social security num-
3.   An "affected individual" may reside anywhere in the              bers, drivers' license numbers, credit card numbers, bank
     world but must be a citizen or legal alien of the Unit-          account information, or any other account numbers corre-
     ed States (its territories and possessions), Puerto Ri-          lated with names and addresses.
     co, or Canada with a valid Social Security Number
     (SSN) or Social Insurance Number (SIN).                     SECTION IX - WHEN AND WHERE THIS POLICY AP-
                                                                 PLIES
x    "Malicious code" means any loss of data that results
                                                                 1.   When
     from a worm, virus, Trojan, BOT, or other piece of
     computer code, software, spyware, or malware that is             This policy applies to losses that occur during the policy
     used to collect, destroy, alter, retrieve, or affect com-        period. Unless otherwise specified in the "Declarations",
     puter software and/or data on a computer system,                 "Renewal Certificate", "Amended Declarations", "Re-
     network, storage device, Smartphone, or other pe-                vised Declarations", or endorsement, the policy period
     ripheral device; and on the date the "personal data              begins and ends at 12:01 AM Standard Time at the stated
     breach" occurred is named and recognized by the                  address of the Named Insured. An "Amended Declara-
     CERT Coordination Center or any other industry ac-               tions" or endorsement tells you that the policy has been
     ceptable third party antivirus, antimalware, or other            changed. A "Renewal Certificate" tells you that the policy
     solution that monitors malicious code activity.                  is being renewed for another policy period.
x    "Personal data breach" means the loss, theft, acci-         2.   Where
     dental release, or accidental publication of "personal-          The United States, its territories and possessions, Puerto
     ly identifying information" regarding one or more                Rico, and Canada.
     "affected individual(s)", if such loss, theft, accidental
     release, or accidental publication has or could rea-        SECTION X - COMMERCIAL PROPERTY CONDI-
     sonably result in the fraudulent use of such infor-         TIONS
     mation. This definition is subject to the following
     provisions:                                                  1. ABANDONMENT OF PROPERTY
                                                                     We will not accept abandoned property.
     1.   At the time of the loss, theft, accidental release,
          or accidental publication, the "personally identi-      2. APPRAISAL
          fying information" must be in your direct care,            If you and we fail to agree on the amount of "loss", either
          custody, or control.                                       party may make written demand for an appraisal. Each
                                                                     party will select an appraiser and notify the other of the
     2.   "Personal data breach" includes disposal or
                                                                     appraiser's identity within 20 days after the demand is re-
          abandonment of "personally identifying infor-
                                                                     ceived. The appraisers will select a competent and impar-
          mation" without appropriate safeguards such as
                                                                     tial umpire. If the appraisers are unable to agree upon an
          shredding or destruction, subject to the following
                                                                     umpire within 15 days after both appraisers have been
          provisions:
                                                                     identified, you or we can ask a judge of a court of record
          a.   Your failure to use appropriate safeguards            in the state where your principal office is located to select
               must be accidental and not reckless or delib-         an umpire.
               erate; and                                            The appraisers shall then set the amount of "loss". If the
          b.   Such disposal or abandonment must take                appraisers submit a written report of an agreement to us,
               place during the time period for which this           the amount agreed upon shall be the amount of "loss". If
               Data Breach Response Expenses coverage is             they cannot agree, they will submit their differences to the
               effective.                                            umpire. A written award by two will determine the
                                                                     amount of "loss".

                                                                 30
           Case: 1:20-cv-03249
              Case             Document
                    MDL No. 2942        #: 1 Filed:
                                   Document  567-406/02/20 Page 69 Page
                                                    Filed 06/29/20 of 81 PageID
                                                                         72 of 84#:69




   Each party will pay the appraiser it chooses and equally          We will adjust all "losses" with you. We will pay you un-
   bear expenses of the appraisal. However, if the written           less some other person is named in the policy or is legally
   demand for appraisal is made by us, we will pay for the           entitled to receive payment. We will not pay you more
   reasonable cost of your appraiser and your share of the           than your financial interest in the covered property.
   cost of the umpire.                                               "Loss" will be payable 30 days after we receive your
   We will not be held to have waived any rights by any act          proof of "loss" if you have complied with all the terms of
   relating to appraisal.                                            this coverage part and one of the following has been done:
3. DIVISIBLE CONTRACT                                                a. We have reached an agreement with you;
   The breach of a policy condition in one building or loca-         b. There is an entry of final judgment; or
   tion will have no effect on the coverage on another where         c. There is a filing of an appraisal award on your behalf.
   no breach exists.
                                                                     We have the option to:
                                                                     a. Pay the value of that part of the damaged property;
4. ENVIRONMENTAL, SAFETY, AND EFFICIENCY
                                                                     b. Pay the cost to repair or replace that part of the dam-
   IMPROVEMENTS
                                                                          aged property, but this does not include the increased
   If "covered equipment" requires replacement due to an                  cost of construction due to enforcement of or compli-
   "accident" or "electronic circuitry impairment", we will               ance with any ordinance or law regulating the con-
   pay your additional cost to replace with equipment that is             struction or repair of the damaged building;
   better for the environment, safer for people, or more ener-
                                                                     c. Take all or part of the damaged property at an agreed
   gy or water efficient than the equipment being replaced.
                                                                          or appraised value; or
   However, we will not pay to increase the size or capacity
   of the equipment and we will not pay more than 150% of            d. Repair or replace that part of the damaged property
   what the cost would have been to replace with like kind                with material of like kind and quality, but this does
   and quality. This provision does not apply to the re-                  not include the increased cost of construction due to
   placement of component parts or to any property to which               any ordinance or law regulating the construction or
   Actual Cash Value applies and does not increase any of                 repair of the damaged building.
   the applicable limits.                                                 We will not pay more than the amount of insurance
5. JURISDICTIONAL INSPECTION                                              shown in the "Declarations" applicable to the dam-
                                                                          aged or destroyed property.
   If any property that is "covered equipment" under this
   policy requires inspection to comply with state or munici-             Pennsylvania only:
   pal boiler and pressure vessel regulations, we agree to                We must give the insured notice of our intent to re-
   perform such inspection on your behalf. We do not war-                 pair or replace within 15 working days after we re-
   rant that conditions are safe or healthful.                            ceive your sworn proof of loss.
6. LIMITATION – ELECTRONIC MEDIA AND REC-                         8. MORTGAGEE
   ORDS                                                              "Loss" shall be payable to mortgagees named in the "Dec-
   We will not pay for any loss of "income" or "rental in-           larations", to the extent of their interest and in the order of
   come" caused by direct physical damage to electronic              precedence.
   media and records after the longer of:                            Our Duties
   a. Sixty (60) consecutive days after the date of the phys-        We will:
        ical "loss" or damage; or
                                                                     a. Protect the mortgagee's interest in an insured build-
   b. The period beginning with the date of direct physical               ing. This protection will not be invalidated by any act
        "loss" or damage to repair, rebuild, or replace, with             or neglect of the insured, any breach of warranty, in-
        reasonable speed and similar quality, other property              crease in hazard, change of ownership, or foreclosure
        at the insured premises due to "loss" caused by the               if the mortgagee has no knowledge of these condi-
        same occurrence.                                                  tions; or
   Electronic media and records mean:                                b. Give the mortgagee 30 days notice before cancella-
   a. Electronic data processing, recording, or storage me-               tion or refusal to renew this policy.
        dia such as films, tapes, discs, drums, or cells;            Mortgagee's Duties
   b. Data stored on such media; or                                  The mortgagee will:
   c. Programming records used for electronic data pro-              a. Furnish proof of "loss" within 60 days if you fail to
        cessing or electronically controlled equipment.                   do so;
   This condition does not apply to "extra expense".                 b. Pay upon demand any premium due if you fail to do
7. LOSS PAYMENT                                                           so;

                                                                 31
              Case: 1:20-cv-03249
                 Case             Document
                       MDL No. 2942        #: 1 Filed:
                                      Document  567-406/02/20 Page 70 Page
                                                       Filed 06/29/20 of 81 PageID
                                                                            73 of 84#:70




      c.   Notify us of any change in ownership or occupancy                If either you or we recover any property after settlement,
           or any increase in hazard of which the mortgagee has             that party must notify the other. Expenses of recovery will
           knowledge;                                                       be deducted from the value of the property. The balance
      d. Give us his or her right of recovery against any party             of the proceeds will be divided according to your and our
           liable for "loss". This shall not impair the right of the        interests.
           mortgagee to recover the full amount of the mortgage             At your option, the recovered property will be returned to
           debt; and                                                        you. You must then return to us the amount we paid to
      e. After a "loss", permit us to satisfy the mortgage re-              you for the property. We will pay the expenses of the re-
           quirements and receive full transfer of the mortgage             covery and the expenses to repair the recovered property,
           and all "securities" held as collateral to the mortgage          up to the Limit of Insurance.
           debt.                                                       15. REPLACEMENT COST COVERAGE
      Policy conditions relating to APPRAISAL, LOSS
                                                                            After a covered "loss" to your Building(s) - Coverage 1 or
      PAYMENT, and SUITS AGAINST US apply to the
                                                                            Business Personal Property or Personal Property of Oth-
      mortgagee.
                                                                            ers - Coverage 2, our payment will be on a replacement
      This mortgagee interest provision shall apply to any trus-            cost basis, instead of an actual cash value basis, thereby
      tee or loss payee named in the "Declarations".                        eliminating deduction for depreciation. Payment will not
9.    NO BENEFIT TO BAILEE                                                  exceed the Limit of Insurance shown in the "Declara-
      No bailee shall benefit, directly or indirectly, from this in-        tions".
      surance.                                                              We will not pay replacement cost until the damaged or
10.   OTHER INSURANCE                                                       destroyed property is actually repaired or replaced. Re-
                                                                            pairs or replacement must be made as soon as practicable.
      You may have other insurance subject to the same plan,
      terms, conditions, and provisions as insurance under this                  We will pay the smaller of the following:
      Coverage Part. If you do, we will pay our share of the                     a. The amount of insurance applicable to the dam-
      covered loss or damage. Our share is the proportion that                        aged or destroyed property;
      the applicable Limit of Insurance under this Coverage                      b. The cost of replacement on the same premises
      Part bears to the Limits of Insurance of all insurance cov-                     with material of like kind and quality and intend-
      ered on the same basis.                                                         ed for the same use; or
      If there is other insurance covering the same loss or dam-                 c. The amount actually spent in repairing or replac-
      age, other than that described in the paragraph above, we                       ing the property.
      will pay only for the amount of covered loss or damage in
                                                                                 In order to obtain replacement cost on Business Per-
      excess of the amount due from the other insurance,
                                                                                 sonal Property or Personal Property of Others – Cov-
      whether you can collect on it or not. But we will not pay
                                                                                 erage 2, the amount of insurance shown in the "Dec-
      more than the applicable Limit of Insurance.
                                                                                 larations" for Business Personal Property or Personal
11.   PROPERTY OF OTHERS                                                         Property of Others – Coverage 2 must be 100% or
      If we are called upon to pay a "loss" for property of oth-                 more of your average monthly values for the last 12
      ers, we reserve the right to adjust the "loss" with the own-               months preceding the date of "loss". In the event you
      er. If we pay the owner, such payments will satisfy your                   have been in business for less than 12 months, the
      claims against us for the owner's property.                                average monthly value will be based on the shorter
      In case of disagreement with the property owner, we will                   period of time.
      conduct the defense on your behalf at our expense.                         We will not pay for "loss" on a replacement cost ba-
12.   PROTECTIVE SAFEGUARDS                                                      sis:
      You must maintain, as far as is within your control, any                   a. Due to any ordinance or law regulating the con-
      protective safeguards shown in the "Declarations". Failure                      struction or repair of buildings;
      to do so will suspend the coverage of this policy at the af-               b. To stock (raw, in process, or finished) or mer-
      fected location. Coverage will not be suspended if you no-                      chandise including materials and supplies in
      tify us immediately when the system is not in operation                         connection therewith;
      because of repairs or maintenance and you comply with                      c. To household furniture or apartment and dwell-
      our requests and directions at that time.                                       ing contents;
13.   RECORDS                                                                    d. To manuscripts;
      You must keep proper records so that we can accurately                     e. To paintings, etchings, pictures, tapestries, statu-
      determine the amount of "loss".                                                 ary, marbles, bronzes, antique furniture, rare
14.   RECOVERIES                                                                      books, antique silver, porcelains, rare glassware,

                                                                       32
        Case: 1:20-cv-03249
           Case             Document
                 MDL No. 2942        #: 1 Filed:
                                Document  567-406/02/20 Page 71 Page
                                                 Filed 06/29/20 of 81 PageID
                                                                      74 of 84#:71




         bric-a-brac, or other articles of art, rarity, or an-            b. The address where the object is located.
         tiquity; or                                                      Once suspended in this way, your insurance can be
    f. To obsolete property.                                              reinstated only by an endorsement for that "covered
    You may choose to accept payment on an actual cash                    equipment". If we suspend your insurance, you will
    value basis. If you do choose an actual cash value ba-                get a pro rata refund of premium for that "covered
    sis, you can still select a replacement cost basis if the             equipment" for the period of suspension. But this
    building(s) or business personal property or personal                 suspension will be effective even if we have not yet
    property of others is repaired or replaced within six                 made or offered a refund.
    months of "loss".                                                 19. VACANCY AND UNOCCUPANCY
    As respects "covered equipment" that sustains a                       Property may be unoccupied without limit of time. If
    "loss" resulting from an "accident" or "electronic cir-               the building at which the "loss" occurs is vacant for
    cuitry impairment:                                                    more than 60 consecutive days before the "loss", then
    a. The amount of our payment will be based on the                     we will:
         most cost-effective means to replace the func-                   a. Not pay for any "loss" caused by:
         tion, capacity, and remaining useful life of the                      1) Vandalism or malicious mischief, water
         damaged property. This may include the use of                              damage, glass breakage, or theft; or
         generic, used, or reconditioned parts, equipment,
                                                                               2) Sprinkler leakage unless you have exercised
         or property.
                                                                                    reasonable care to protect the system against
    b. Except as described in Section X Commercial                                  freezing.
         Property Conditions – 4. Environmental,
                                                                          b. Pay for other covered "losses", but we will re-
         Safety and Efficiency Improvements, you must
                                                                               duce the amount of payment by 15%.
         pay the extra cost of replacing damaged property
         with property of a better kind or quality or of a                For a tenant operated business, the building means
         different size or capacity.                                      the unit or suite rented or leased to the tenant. Such
                                                                          building is vacant when it does not contain enough
    c. The most we will pay in any "one equipment
                                                                          business personal property to conduct customary op-
         breakdown" for "loss", damage, or expense is the
                                                                          erations.
         applicable limit of protection as set forth in the
         "Declarations".                                                  For the owner of the building, the building means the
                                                                          entire building. Such building is vacant unless at least
16. RESUMPTION OF YOUR BUSINESS
                                                                          31% of its total square footage is:
    We will reduce the amount of your:
                                                                          a. Rented to a lessee or sub-lessee and used by the
    a. Income protection loss, other than "extra ex-                           lessee or sub-lessee to conduct its customary op-
         pense", to the extent that you can resume your                        erations; and/or
         business, in whole or in part, by using damaged
                                                                          b. Used by the building owner to conduct custom-
         or undamaged property (including business per-
                                                                               ary operations.
         sonal property) at the premises described in the
         "Declarations" or elsewhere.                                     Buildings under construction or renovation are not
                                                                          considered vacant or unoccupied.
    b. "Extra expense" loss to the extent you can return
         your business to normal and discontinue such                 20. VALUATION
         "extra expense".                                                 We will determine the value of covered property in
17. SUITS AGAINST US                                                      the event of "loss" to stock you have sold but not de-
                                                                          livered. It will be valued at the selling price less any
    We may not be sued unless there is full compliance
                                                                          discounts and expenses you otherwise would have
    with all the terms of this policy. Suit must be brought
                                                                          had.
    within 2 years (Maryland and North Carolina - 3
    years) after the "loss" occurs.                                   21. YOUR DUTIES AFTER A LOSS
18. SUSPENSION                                                            In case of a covered "loss", you must perform the fol-
                                                                          lowing duties:
    Whenever "covered equipment" is found to be in or
    exposed to a dangerous condition, any of our repre-                   a. Give us or our Agent immediate notice. If a
    sentatives may immediately suspend the insurance                           crime "loss", also notify the police (except Vir-
    against "loss" from an "accident" or "electronic cir-                      ginia);
    cuitry impairment" to that "covered equipment". This                  b. Protect the property from further damage. If nec-
    can be done by delivering or mailing a written notice                      essary for property protection, make reasonable
    of suspension to:                                                          repairs and keep a record of all repair costs;
    a. Your last known address; or

                                                                 33
             Case: 1:20-cv-03249
                Case             Document
                      MDL No. 2942        #: 1 Filed:
                                     Document  567-406/02/20 Page 72 Page
                                                      Filed 06/29/20 of 81 PageID
                                                                           75 of 84#:72




        c.   Furnish a complete inventory of damaged prop-                 3.   Explosion of steam boilers, steam piping, steam en-
             erty stating its original cost. At our request, fur-               gines, or steam turbines owned or leased by you or
             nish a complete inventory of undamaged proper-                     operated under your control;
             ty stating its original cost. If a "loss" is both less        4. "Loss" or damage to steam boilers, steam pipes,
             than $10,000 and less than 5% of the amount of                     steam engines, or steam turbines caused by or result-
             insurance, no special inventory and appraisal of                   ing from any condition or event inside such equip-
             the undamaged property shall be required;                          ment;
        d.   Produce for examination, with permission to                   5. "Loss" or damage to hot water boilers or other water
             copy, all books of accounts, bills, invoices, re-                  heating equipment caused by or resulting from any
             ceipts, and other vouchers as we may reasonably                    condition or event inside such equipment.
             require;                                                      None of the following is an "accident"
        e.   Show us or our representative the damaged prop-               1. Defect, programming error, programming limitation,
             erty, as often as may be reasonably required;                      computer virus, malicious code, loss of "data", loss of
        f.   Cooperate with us in our investigation of a "loss"                 access, loss of use, loss of functionality or other con-
             and any suits;                                                     dition within or involving "data" or "media" of any
                                                                                kind; or
        g.   Separately submit to examinations under oath
                                                                           2. Misalignment, miscalibration, tripping off-line, or
             and sign a transcript of the same;
                                                                                any condition which can be corrected by resetting,
        h.   Send us, within 90 days after the "loss", your                     tightening, adjusting or cleaning, or by the perfor-
             signed and sworn proof of loss statement which                     mance of maintenance.
             includes:
                                                                           However, if an "accident" results, we will pay for the re-
             1) Time and cause of "loss";                                  sulting "loss", damage or expense caused by that "acci-
             2) Your interest in the property and the interest             dent"
                  of all others involved;                             x    "Aircraft" means any machine or device capable of at-
             3) Any encumbrances on the property;                          mospheric flight except model airplanes.
             4) Other policies which may cover the "loss";            x    "Automobile" means a land motor vehicle, trailer, or
             5) Any changes in title, use, occupancy, or pos-              semi-trailer designed for travel on public roads (including
                  session of the property which occurred dur-              any attached machinery or equipment), but does not in-
                  ing the policy term;                                     clude "mobile equipment".
             6) When required by us any plans, specifica-             x    "Burglary" means the taking of business personal property
                  tions, and estimates for the repair of the               and personal property of others from inside the premises
                  damaged building; and                                    described in the "Declarations" by a person unlawfully
             7) The inventory of damaged property as pre-                  entering or exiting the premises as evidenced by visible
                  pared in c. above;                                       marks of forcible entry or exit. It includes "loss" to the
                                                                           building and its equipment resulting from "burglary" or
        i.   In addition to the other conditions under Income              attempted "burglary".
             Protection - Coverage 3, make necessary re-
             placements or repairs and use all available means        x    "Cloud computing services" means professional, on-
             to eliminate any unnecessary delay in order to                demand, self-service data storage or data processing ser-
             resume operations as soon as possible;                        vices provided through the Internet or over telecommuni-
                                                                           cations lines. This includes services known as IaaS (in-
        j.   Agree to help us enforce any right of recovery                frastucture as a service), PaaS (platform as a service),
             against any party liable for "loss" under this pol-           SaaS (software as a service) and NaaS (network as a ser-
             icy. This will not apply if you have waived re-               vice). This includes business models known as public
             covery rights in writing prior to a "loss".                   clouds, community clouds, and hybrid clouds. "Cloud
SECTION XI - DEFINITIONS                                                   computing services" include private clouds if such ser-
                                                                           vices are owned and operated by a third party.
x   "Accident" means a fortuitous event that causes direct
    physical damage to "covered equipment". This event                x    "Covered equipment" means covered property:
    must be one of the following:                                          1. That generates, transmits, or utilizes energy including
    1. Mechanical breakdown, including rupture or bursting                    electronic communications and data processing
        caused by centrifugal force;                                          equipment; or
    2. Artificially generated electrical current, including                2. Which, during normal usage, operates under vacuum
        electrical arcing, that disturbs electrical devices, ap-              or pressure, other than weight of its contents.
        pliances, or wires;


                                                                      34
            Case: 1:20-cv-03249
               Case             Document
                     MDL No. 2942        #: 1 Filed:
                                    Document  567-406/02/20 Page 73 Page
                                                     Filed 06/29/20 of 81 PageID
                                                                          76 of 84#:73




    "Covered equipment" may utilize conventional design and                   "electronic circuitry" components of the "covered
    technology or new or newly commercialized design and                      equipment".
    technology.                                                          2.   The "covered equipment" must be owned or leased
    None of the following is "covered equipment":                             by you, or operated under your control.
                                                                         3.   None of the following is an "electronic circuitry im-
    1. Insulating or refractory material;
                                                                              pairment":
    2. Buried vessel or piping;                                               a. Any condition that can be reasonably remedied
    3. Sewer piping, piping forming a part of a fire protec-                      by:
        tion system, or water piping other than:                                  1) Normal maintenance, including but not lim-
        a. Feed water piping between any boiler and its                                ited to replacing expendable parts, recharg-
             feed pump or injector;                                                    ing batteries, or cleaning;
                                                                                  2) Rebooting , reloading, or updating software
        b. Boiler condensate return piping;
                                                                                       or firmware; or
        c. Water piping forming a part of refrigerating and                       3) Providing necessary power or supply.
             air conditioning system; or                                      b. Any condition caused by or related to:
        d. Vessels and piping used for cooling, humidify-                         1) Incompatibility of the "covered equipment"
             ing, or space heating purposes.                                           with any software or equipment installed, in-
    4. Structure, foundation, cabinet, or compartment con-                             troduced, or networked within the prior 30
        taining the object or air supported structure or build-                        days; or
        ing;                                                                      2) Insufficient size, capability, or capacity of
                                                                                       the "covered equipment".
    5. Dragline, excavation, or construction equipment;                       c. Exposure to adverse environmental conditions,
    6. "Vehicle" or any equipment mounted on a "vehicle"                          including but not limited to change in tempera-
        as respects Section IV – Additional Coverages – D.                        ture or humidity, unless such conditions result in
        Equipment Breakdown Coverage means any ma-                                an observable loss of functionality. Loss of war-
        chine or apparatus that is used for transportation or                     ranty shall not be considered an observable loss
        moves under its own power. "Vehicle" includes, but                        of functionality.
        is not limited to: car, truck, bus, trailer, train, "air-
                                                                    x    "Electronic data" means information, facts, or computer
        craft", watercraft, forklift, bulldozer, tractor, or har-
                                                                         programs stored as or on, created or used on, or transmit-
        vester.
                                                                         ted to or from computer software (including systems and
        However, any property that is stationary, permanent-             applications software), on hard or floppy disks, CD-
        ly installed at a covered location, and that receives            ROMs, DVDs, tapes, drives, cells, data processing devic-
        electrical power from an external power source will              es, or any other repositories of computer software which
        not be considered a "vehicle";                                   are used with electronically controlled equipment. The
    7. Satellite, spacecraft, or any equipment mounted on a              term computer programs, referred to in the foregoing de-
        satellite or spacecraft; or                                      scription of "electronic data", means a set of related elec-
    8. Equipment manufactured by you for sale.                           tronic instructions which direct the operations and func-
                                                                         tions of a computer or device connected to it, which ena-
x   "Declarations", "Amended Declarations", "Revised Dec-                ble the computer or device to receive, process, store, re-
    larations", and "Renewal Certificate" means the form                 trieve, or send data. This paragraph does not apply to your
    which shows your coverages, limits of protection, premi-             stock of prepackaged software.
    um charges, and other information. This form is part of
    your policy.                                                    x    "Extra expense" means the necessary expenses incurred
                                                                         by you during the "interruption of business" that would
x   "Electronic circuitry" means microelectronic components,             not have been incurred if there had been no direct "loss"
    including but not limited to circuit boards, integrated cir-         to covered property caused by a peril insured against.
    cuits, computer chips, and disk drives.
                                                                    x    "Fungus" means any type or form of "fungus", including
x   "Electronic circuitry impairment" means a fortuitous                 mold or mildew and any mycotoxins, spores, scents, or
    event involving "electronic circuitry" within "covered               by-products produced or released by "fungi".
    equipment" that causes the "covered equipment" to sud-
    denly lose its ability to function as it had been functioning   x    "Hazardous substance" means any substance other than
    immediately before such event. This definition is subject            ammonia that is hazardous to health or has been declared
    to the conditions specified in 1., 2., and 3. Below.                 to be hazardous to health by a governmental agency.
    1. We shall determine that the reasonable and appropri-         x    "Income" means the sum of net income (net profit or loss
         ate remedy to restore such "covered equipment's"                before income taxes) that would have been earned or in-
         ability to function is the replacement of one or more           curred and necessary continuing operating expenses in-
                                                                         curred by the business such as payroll expenses, taxes, in-
                                                                         terests, and rents.
                                                                    35
            Case: 1:20-cv-03249
               Case             Document
                     MDL No. 2942        #: 1 Filed:
                                    Document  567-406/02/20 Page 74 Page
                                                     Filed 06/29/20 of 81 PageID
                                                                          77 of 84#:74




x   "Interruption of business" means the period of time that                   c.   Air compressors, pumps, and generators, includ-
    your business is partially or totally suspended and it:                         ing spraying, welding, building cleaning, geo-
    1. Begins with the date of direct "loss" to covered prop-                       physical exploration, lighting, and well servicing
         erty caused by a peril insured against; and                                equipment.
    2. Ends on the date when the covered property should              x    "Money" means:
         be repaired, rebuilt, or replaced with reasonable                 1. Currency, coins, and bank notes in current use and
         speed and similar quality.                                            having a face value; and
x   "Loss" means direct and accidental loss of or damage to                2. Travelers checks, register checks, credit card slips,
    covered property.                                                          and money orders held for sale.
x   "Media" means material on which "data" is recorded such                "Money'" does not include crypto-currencies such as
    as solid state drives, hard disks, optical disks, flash drives,        Bitcoin.
    magnetic tapes, or floppy disks.                                  x    "One equipment breakdown" means if an initial "acci-
x   "Mobile equipment" means any of the following types of                 dent" or "electrical circuitry impairment" causes other
    land vehicles (including any attached machinery or                     "accidents" or "electronic circuitry impairments", all will
    equipment):                                                            be considered "one equipment breakdown". All "acci-
    1. Bulldozers, farm machinery, forklifts, and other vehi-              dents" or "electronic circuitry impairments" that are the
        cles designed for use principally off public roads;                result of the same "accident" or "electronic circuitry im-
                                                                           pairment" will be considered "one equipment break-
    2. Vehicles maintained for use solely on or next to                    down".
        premises you own or rent;
                                                                      x    "Perishable goods" means business personal property and
    3. Vehicles that travel on crawler treads;                             personal property of others maintained under controlled
    4. Vehicles, whether self-propelled or not, maintained                 conditions for its preservation and susceptible to "loss" or
        primarily to provide mobility to permanently mount-                damage if the controlled conditions change.
        ed:
                                                                      x    "Pollutants" mean any solid, liquid, gaseous, or thermal
        a. Power cranes, shovels, loaders, diggers, or drills;             irritant or contaminant, including smoke, vapor, soot,
             or                                                            fumes, acids, alkalis, chemicals, and waste. Waste in-
        b. Road construction or resurfacing equipment such                 cludes materials to be recycled, reconditioned, or re-
             as graders, scrapers, or rollers;                             claimed.
    5. Vehicles not described in 1., 2., 3., or 4. above that         x    "Rental income" means:
        are not self-propelled and are maintained primarily to             1. The rents from the tenant occupancy of the premises
        provide mobility to permanently attached equipment                     described in the "Declarations";
        of the following types:
                                                                           2. Continuing operating expenses incurred by the busi-
        a. Air compressors, pumps, and generators, includ-                     ness such as:
             ing spraying, welding, building cleaning, geo-
                                                                               a. Payroll; and
             physical exploration, lighting, and well servicing
             equipment; or                                                     b. All expenses for which the tenant is legally re-
                                                                                    sponsible and for which you would otherwise be
        b. Cherry pickers and similar devices used to raise
                                                                                    responsible;
             or lower workers;
                                                                           3. Rental value of the property described in the "Decla-
    6. Vehicles not described in 1., 2., 3., or 4. above main-
                                                                               rations" and occupied by you; or
        tained primarily for purposes other than the transpor-
        tation of persons or cargo. However, self-propelled                4. Incidental income received from coin-operated laun-
        vehicles with the following types of permanently at-                   dries, hall rentals, or other facilities on the premises
        tached equipment are not "mobile equipment" but are                    described in the "Declarations".
        considered "automobiles":                                     x    "Robbery" means the taking of business personal property
        a. Equipment designed primarily for:                               and personal property of others from the care, custody,
             1) Snow removal;                                              and control of a person by one who has:
             2) Road maintenance, but not construction or                  1. Caused or threatened to cause that person bodily
                  resurfacing; or                                              harm; or
             3) Street cleaning;                                           2. Committed an obviously unlawful act witnessed by
                                                                               that person.
        b. Cherry pickers and similar devices mounted on
             an "automobile" or truck chassis and used to             x    "Securities" means negotiable and non-negotiable instru-
             raise or lower workers; and                                   ments or contracts representing either "money" or other
                                                                           property and includes:

                                                                      36
        Case: 1:20-cv-03249
           Case             Document
                 MDL No. 2942        #: 1 Filed:
                                Document  567-406/02/20 Page 75 Page
                                                 Filed 06/29/20 of 81 PageID
                                                                      78 of 84#:75




1.   Tokens, tickets including lottery tickets, food stamps,        2.  Evidences of debt issued in connection with credit or
     revenue, and other stamps (whether represented by                  charge cards not issued by you.
     actual stamps or unused value in a meter) in current           "Securities" does not include "money".
     use; and




                                                               37
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 76 Page
                                         Filed 06/29/20 of 81 PageID
                                                              79 of 84#:76




                        EXHIBIT F




                                   16
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 77 of
                                         Filed 06/29/20    81 PageID
                                                        Page  80 of 84#:77
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 78 of
                                         Filed 06/29/20    81 PageID
                                                        Page  81 of 84#:78
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 79 Page
                                         Filed 06/29/20 of 81 PageID
                                                              82 of 84#:79
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 80 Page
                                         Filed 06/29/20 of 81 PageID
                                                              83 of 84#:80
Case: 1:20-cv-03249
   Case             Document
         MDL No. 2942        #: 1 Filed:
                        Document  567-406/02/20 Page 81 Page
                                         Filed 06/29/20 of 81 PageID
                                                              84 of 84#:81
